     Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 1 of 91



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE,

                    Plaintiff,
                                           No. 15 Civ. 7433 (LAP)
-against-
                                                     ORDER
GHISLAINE MAXWELL,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

The Court has reviewed and approved the parties’ joint proposed

redacted Decided Motions List that was submitted to the Court on

April 3, 2020.    (See dkt. no. 1045.)     That redacted Decided

Motions List is attached hereto.

SO ORDERED.

Dated:      New York, New York
            April 14, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    1
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 2 of 91
                          REDACTED LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1


DOCKET                                      DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                     MOTION                                                       SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE               UNSEALED

                                                   15, 16, 16‐
                                                    1, 23, 24,
  14     Defendant's Motion to Dismiss     12.1.15               37     2.29.16
                                                   25, 26, 26‐
                                                    1, 29, 30
            Defendant's Memorandum of
  15        Law in Support of Motion to   12.1.15
            Dismiss
            Declaration of Laura
  16        Menninger in support of       12.1.15
            Defendant's Motion to Dismiss

 16‐1       Exhibit A‐E                    12.1.15


            Plaintiff's Memorandum of
  23        Law in Opposition of          12.17.15
            Defendant's Motion to Dismiss

            Declaration of Sigrid McCawley
            in Support of Plaintiff's
  24        Memorandum of Law in           12.17.15
            Opposition of Defendant's
            Motion to Dismiss
            Defendant's Reply in Support
  25        of Memorandum of Law in        12.28.15
            Support of Motion to Dismiss
            Plaintiff's Notice of
  26                                        1.8.16
            Supplemental Authority
 26‐1       Exhibit A
            Defendant's Notice of
            Supplemental Authority re.
  29        Defendant's Memorandum of 1.22.16
            Law in Support of Motion to
            Dismiss. Exhibit A
            Plaintiff's Response to Notice
            of Supplemental Authority re.
  30        Defendant's Memorandum of 1.25.16
            Law in Support of Motion to
            Dismiss




                                                       1
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 3 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE     RELATED RESOLVED RESOLVED            PREVIOUSLY
                       MOTION                                                      SEALED
  #                                           FILED    DOCKET # DOCKET #  DATE               UNSEALED

          Defendant's Motion to Stay                  17‐1, 18,
  17      Discovery Pending Decision on      12.1.15 20, 21, 21‐   28    1.20.16
          Defendant's Motion to Dismiss               1:11, 22
 17‐1        Exhibit A                       12.1.15
             Defendant's Memorandum of
             Law in Support of Motion to
  18         Stay Discovery Pending          12.1.15
             Decision on Defendant's
             Motion to Dismiss
             Plaintiff's Response in
             Opposition to Defendant's
  20         Motion to Stay Discovery      12.10.15
             Pending Decision on
             Defendant's Motion to Dismiss


             Declaration of Sigrid McCawley
             in Support of Plaintiff's
             Response in Opposition to
  21                                        12.10.15
             Defendant's Motion to Stay
             Discovery Pending Decision on
             Defendant's Motion to Dismiss


21‐1:11      Exhibits 1‐9

             Defendant's Reply in Support
             of Motion to Stay Discovery
  22                                       12.15.15                28    1.20.16
             Pending Decision on
             Defendant's Motion to Dismiss
          Plaintiff's Motion for Leave to
          Bring Personal Electronic Device
  27                                         1.8.16                51    3.14.16
          and General Purpose Computing
          Device
                                                      34, 34‐1,
          Plaintiff's Motion to Compel               42, 43, 44,
          Ghislaine Maxwell to Produce                44‐1, 46,     73   3.24.16
  33                                         2.26.16
          Documents Subject to Improper               47, 47‐1,    135    5.2.16
          Claim of Privilege                         56, 57, 57‐
                                                        1, 77




                                                        2
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 4 of 91
                                    LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED            PREVIOUSLY
                   MOTION                                                       SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE               UNSEALED


         Declaration of Sigrid McCawley
         in Support of Plaintiff's Motion
  34     to Compel Ghislaine Maxwell 2.26.16
         to Produce Documents Subject
         to Improper Claim of Privilege

34‐1:2   Exhibit 1 and 2
         Defendant's Response in
         Opposition to Plaintiff's
         Motion to Compel Ghislaine
         Maxwell to Produce
         Documents Subject To
  42                                       3.4.16
         Improper Objections and
         Plaintiff's Motion to Compel
         Defendant Ghislaine Maxwell
         to Produce Documents Subject
         to Improper Claim of Privilege

         Plaintiff's Reply in Support of
         Plaintiff's Motion to Compel
         Ghislaine Maxwell to Produce
         Documents Subject To
  43     Improper Objections and           3.7.16
         Plaintiff's Motion to Compel
         Defendant Ghislaine Maxwell
         to Produce Documents Subject
         to Improper Claim of Privilege


         Declaration of Sigrid McCawley
         in Support of Plaintiff's Motion
         to Compel Ghislaine Maxwell
         to Produce Documents Subject
  44     To Improper Objections and       3.7.16
         Plaintiff's Motion to Compel
         Defendant Ghislaine Maxwell
         to Produce Documents Subject
         to Improper Claim of Privilege

44‐1:3   Exhibits 1‐3                      3.7.16




                                                     3
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 5 of 91
                                    LIST OF DECIDED MOTIONS
                                 Giuffre v. Maxwell, 15‐cv‐07433
                        Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                   MOTION                                                        SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE               UNSEALED

         Defendant's Supplemental
         Memorandum of Law in
         Opposition to Plaintiff's
  46     Motion to Compel Ghislaine        3.7.16
         Maxwell to Produce
         Documents Subject to
         Improper Claim of Privilege
         Declaration of Laura
         Menninger in Opposition to
         Plaintiff's Motion to Compel
  47                                       3.7.16
         Ghislaine Maxwell to Produce
         Documents Subject to
         Improper Claim of Privilege
47‐1:5   Exhibits A‐E                      3.7.16
         Plaintiff's Reply in Support of
         Plaintiff's Motion to Compel
  56     Ghislaine Maxwell to Produce      3.14.16
         Documents Subject to
         Improper Claim of Privilege


         Declaration of Sigrid McCawley
         in Support Plaintiff's Reply in
         Support of Plaintiff's Motion to
  57                                      3.14.16
         Compel Ghislaine Maxwell to
         Produce Documents Subject to
         Improper Claim of Privilege

57‐1:3   Exhibits 1‐3                      3.14.16
         Defendant's Notice of
         Submission of Declaration in
         Support of Defendant's In
         Camera Submission in
  77                                     3.31.16
         Opposition to Plaintiffs Motion
         to Compel the Production of
         Documents Subject to
         Improper Claim of Privilege.




                                                      4
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 6 of 91
                                       LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE     RELATED RESOLVED RESOLVED            PREVIOUSLY
                      MOTION                                                         SEALED
  #                                             FILED    DOCKET # DOCKET #  DATE               UNSEALED

                                                        35‐1, 36,
          Plaintiff's Motion to Compel                  36‐1, 42,
          Ghislaine Maxwell to Produce                 43,44, 44‐    73    3.24.16
  35                                           2.26.16
          Documents Subject to Improper                1, 45, 53,   106    4.19.16
          Objections                                    55, 55‐1,
                                                           73
             Appendix to Plaintiff's Motion
             to Compel Ghislaine Maxwell
 35‐1                                       2.26.16
             to Produce Documents Subject
             to Improper Objections

             Declaration of Sigrid McCawley
             in Support of Plaintiff's Motion
  36         to Compel Ghislaine Maxwell 2.26.16
             to Produce Documents Subject
             to Improper Objections
36‐1:11      Exhibits 1‐11                     2.26.16
             Defendant's Response in
             Opposition to Plaintiff's
             Motion to Compel Ghislaine
             Maxwell to Produce
             Documents Subject To
  42                                           3.4.16
             Improper Objections and
             Plaintiff's Motion to Compel
             Defendant Ghislaine Maxwell
             to Produce Documents Subject
             to Improper Claim of Privilege

             Plaintiff's Reply in Support of
             Plaintiff's Motion to Compel
             Ghislaine Maxwell to Produce
             Documents Subject To
  43         Improper Objections and           3.7.16
             Plaintiff's Motion to Compel
             Defendant Ghislaine Maxwell
             to Produce Documents Subject
             to Improper Claim of Privilege




                                                          5
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 7 of 91
                                         LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                       MOTION                                                        SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE               UNSEALED


             Declaration of Sigrid McCawley
             in Support of Plaintiff's Motion
             to Compel Ghislaine Maxwell
             to Produce Documents Subject
  44         To Improper Objections and       3.7.16
             Plaintiff's Motion to Compel
             Defendant Ghislaine Maxwell
             to Produce Documents Subject
             to Improper Claim of Privilege

44‐1:3       Exhibits 1‐3                      3.7.16
             Defendant's Supplemental
             Memorandum of Law in
             Opposition to Plaintiff's
  45         Motion to Compel Ghislaine        3.7.16
             Maxwell to Produce
             Documents Subject to
             Improper Objections
             Plaintiff's Reply in Support of
             Plaintiff's Motion to Compel
  53         Ghislaine Maxwell to Produce      3.14.16
             Documents Subject to
             Improper Objections
             Declaration of Sigrid McCawley
             in Support Plaintiff's Reply in
             Support of Plaintiff's Motion to
  55                                          3.14.16
             Compel Ghislaine Maxwell to
             Produce Documents Subject to
             Improper Objections
55‐1:23      Exhibits 1‐13                     3.14.16
                                                       39, 39‐1,
          Defendant's Motion for Protective
  38                                           3.2.16 40, 41, 41‐   62     3.17.16
          Order
                                                         1, 49
             Declaration of Laura
             Menninger in support of
  39                                           3.2.16
             Defendant's Motion for
             Protective Order
 39‐1        Exhibit A                         3.2.16
             Plaintiff's Response to
  40         Defendant's Motion for            3.4.16
             Protective Order


                                                          6
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 8 of 91
                                    LIST OF DECIDED MOTIONS
                                 Giuffre v. Maxwell, 15‐cv‐07433
                        Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                    MOTION                                                         SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

          Declaration of Sigrid McCawley
  41      in Opposition to Defendant's   3.4.16
          Motion for Protective Order
41‐1:5     Exhibits 1‐5                    3.4.16
           Defendant's Reply in Support
  49       of Defendant's Motion for       3.9.16
           Protective Order
       Defendant's Motion for Protective            65, 65‐1,
  63   Order Regarding Deposition of       3.22.16 70, 71, 71‐     106   4.19.16
       Defendant                                        1
           Declaration of Laura A.
           Menninger in Support
  65       Defendant's Motion for          3.22.16
           Protective Order Regarding
           Deposition of Defendant
65‐1:9     Exhibits A‐I                    3.22.16
           Plaintiff's Response in
           Opposition to Defendant's
  70       Motion for Protective Order     3.23.16
           Regarding Deposition of
           Defendant
           DECLARATION of Sigrid S.
           McCawley in Opposition to
           Plaintiff's Response in
  71       Opposition to Defendant's       3.23.16
           Motion for Protective Order
           Regarding Deposition of
           Defendant
71‐1:6     Exhibits 1‐6                    3.23.16
       Defendant's Motion to Compel
                                                     68, 69, 69‐
  64   Plaintiff to Disclose Pursuant to   3.22.16                 106   4.19.16
                                                          1
       Fed. R. Civ. P Rule 26
           Plaintiff's Response in
           Opposition to Defendant's
  68       Motion to Compel Plaintiff to   3.23.16
           Disclose Pursuant to Fed. R.
           Civ. P Rule 26
  69       Declaration of Sigrid S.        3.23.16
69‐1:3     Exhibits 1‐3                    3.23.16




                                                       7
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 9 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE     RELATED RESOLVED RESOLVED                 PREVIOUSLY
                         MOTION                                                       SEALED
  #                                            FILED    DOCKET # DOCKET #  DATE                    UNSEALED

                                                     76, 76‐1,
                                                                   Oral
         Defendant's Motion to Compel               78, 79, 79‐
                                                                Argument,
  75     Responses to Defendant's First Set 3.31.16 1, 91, 92,              4.21.16
                                                                 Minute
         of Discovery Requests to Plaintiff         93, 94, 94‐
                                                                  Entry
                                                       1, 99
            Declaration of Laura
            Menninger in Support of
            Defendant's Motion to Compel
  76                                       3.31.16
            Responses to Defendant's First
            Set of Discovery Requests to
            Plaintiff
76‐1:3      Exhibits A‐C                      3.31.16
            Plaintiff's Response in
            Opposition to Defendant's
  78        Motion to Compel Responses        4.4.16
            to Defendant's First Set of
            Discovery Requests to Plaintiff

            Declaration of Sigrid S.
            McCawley to Plaintiff's
            Response in Opposition to
  79        Defendant's Motion to Compel      4.4.16
            Responses to Defendant's First
            Set of Discovery Requests to
            Plaintiff
            Exhibit 4:
79‐1:6                                        4.4.16                                   Sealed
            (GIUFFRE003714)
            Defendant's Motion for Leave
            to File Excess Pages For Reply
  91                                          4.11.16
            In Support Of Defendants
            Motion To Compel

            Defendant's Reply in Support
                                                      re‐filed as
            of Defendant's Motion to                                                   Page 9
                                                        DE 99
  92        Compel Responses to               4.11.16                                 sealed by
                                                      w/edits to                       DE 100
            Defendant's First Set of
                                                         pg 9
            Discovery Requests to Plaintiff




                                                         8
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 10 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                         MOTION                                                          SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                   UNSEALED

             Declaration of Laura A.
             Menninger in Support
             Defendant's Reply in Support
93‐94        of Defendant's Motion to          4.11.16
             Compel Responses to
             Defendant's First Set of
             Discovery Requests to Plaintiff
 94‐1        Exhibit D                         4.13.16
             Defendant's Revised Page 9 to
             Defendant's Reply In Support
             of Motion to Compel
  99                                        4.15.16
             Responses to Defendant's First
             Set of Discovery Requests to
             Plaintiff
             Letter brief from Laura
 100         Menninger, HMF re redacting       4.15.16
             page 9 of DOC. 92
                                                       Defts Obj      Oral
          Plaintiff's Motion for Paul G.              Ltr. 4.6.16, Argument,
  80                                           4.5.16                          4.21.16
          Cassell to Appear Pro Hac Vice               89, 107,     Minute
                                                      108, 108‐1     Entry

             Plaintiff's Reply in Support of
  89         Plaintiff's Motion for Paul G.    4.10.16
             Cassell to Appear Pro Hac Vice
             Defendant's Objection to
             Plaintiff's Motion for Paul G.
             Cassell to Appear Pro Hac Vice
 107                                           4.20.16
             and Plaintiff's Motion for
             Bradley James Edwards to
             Appear Pro Hac Vice
             Declaration of Jeffrey S.
             Pagliuca in Support of
             Defendant's Objection to
             Plaintiff's Motion for Paul G.
 108                                           4.20.16
             Cassell to Appear Pro Hac Vice
             and Plaintiff's Motion for
             Bradley James Edwards to
             Appear Pro Hac Vice
108‐1:2      Exhibits A‐B                      4.20.16


                                                          9
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 11 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                      MOTION                                                            SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                  UNSEALED

                                                          88, 89,
          Plaintiff's Motion for Bradley                 107, 108,
                                                                      Oral
  86      James Edwards to Appear Pro Hac      4.7.16     108‐1,              4.21.16
                                                                   Argument
          Vice                                           113, 114,
                                                          114‐1
             Defendant's RESPONSE in
             Opposition Plaintiff's Motion
  88                                           4.8.16
             for Bradley James Edwards to
             Appear Pro Hac Vice
             Plaintiff's Reply in Support of
             Plaintiff's Motion for Bradley
  89                                           4.10.16
             James Edwards to Appear Pro
             Hac Vice
             Defendant's Objection to
             Plaintiff's Motion for Paul G.
             Cassell to Appear Pro Hac Vice
 107                                           4.20.16
             and Plaintiff's Motion for
             Bradley James Edwards to
             Appear Pro Hac Vice
             Declaration of Jeffrey S.
             Pagliuca in Support of
             Defendant's Objection to
             Plaintiff's Motion for Paul G.
 108                                           4.20.16
             Cassell to Appear Pro Hac Vice
             and Plaintiff's Motion for
             Bradley James Edwards to
             Appear Pro Hac Vice
108‐1:2      Exhibits A‐B                      4.20.16
             Plaintiff's Letter Response re:
             Plaintiff's Motion for Bradley
 113                                           4.21.16
             James Edwards to Appear Pro
             Hac Vice
             DECLARATION of Bradley
             Edwards in Support Plaintiff's
 114         Motion for Bradley James          4.21.16
             Edwards to Appear Pro Hac
             Vice
114‐1        Exhibits 1‐3                      4.21.16




                                                          10
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 12 of 91
                                          LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                           DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                        MOTION                                                          SEALED
  #                                              FILED     DOCKET # DOCKET #  DATE                  UNSEALED

                                                         97, 97‐1,
                                                         110, 111,
          Plaintiff's Motion for Clarification                         98
                                                          111‐1,              4.15.16
  96      of Court's Order and For Forensic      4.13.16             Sealed
                                                         120, 121,            6.20.16
          Examination                                                Order
                                                         122, 122‐
                                                          1, 126
             Declaration of Sigrid McCawley
             in Support Plaintiff's Motion
  97         for Clarification of Court's   4.13.16
             Order and For Forensic
             Examination
97‐1:8       Exhibit 1‐8                    4.13.16
             Defendant's Response in
             Opposition to Plaintiff's
 110         Motion for Clarification of    4.21.16
             Court's Order and For Forensic
             Examination
             DECLARATION of Laura A.
             Menninger in Support of
             Defendant's Response to
 111                                             4.21.16
             Plaintiff's Motion for
             Clarification of Court's Order
             and For Forensic Examination
111‐1:2      Exhibits A‐B                      4.21.16
             Plaintiff's Letter Motion to Seal
             Reply in Support of Plaintiff's
 120         Motion for Clarification of       4.25.16                125     4.26.16
             Court's Order and Forensic
             Examination
             Plaintiff's Reply in Support of
             Plaintiff's Motion for
 121                                             4.25.16                                Redacted
             Clarification of Court's Order
             and For Forensic Examination

             DECLARATION of Sigrid
             McCawley in Support Plaintiff's
             Reply in Support of Plaintiff's
 122                                         4.25.16                                    Redacted
             Motion for Clarification of
             Court's Order and For Forensic
             Examination



                                                            11
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 13 of 91
                                         LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED                 PREVIOUSLY
                          MOTION                                                        SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                    UNSEALED

             Exhibit 4:
122‐4                                          4.25.16                                  Redacted


             Exhibit 7: Maxwell depo
122‐7                                          4.25.16                                   Sealed
             4.22.16
             Exhibit 8: Maxwell depo
122‐8                                          4.25.16                                   Sealed
             4.22.16
             Erika Perez Affidavit re.
             Plaintiff's Reply in Support of
 126         Plaintiff's Motion for            4.28.16
             Clarification of Court's Order
             and For Forensic Examination

          Defendant's Motion to Compel
          Plaintiff to Disclose Alleged "On‐
                                                         102, 103,   Sealed
 101      going Criminal Investigations by     4.18.16                        6.20.16
                                                          103‐1      Order
          Law Enforcement [sic]" or, In the
          Alternative, to Stay Proceedings
             Plaintiff's Response in
             Opposition to Defendant's
             Motion to Compel Plaintiff to
             Disclose Alleged "On‐going
 102                                           4.19.16
             Criminal Investigations by Law
             Enforcement [sic]" or, In the
             Alternative, to Stay
             Proceedings
             Declaration of Sigrid McCawley
             to Plaintiff's Response in
             Opposition to Defendant's
             Motion to Compel Plaintiff to
 103         Disclose Alleged "On‐going     4.19.16
             Criminal Investigations by Law
             Enforcement [sic]" or, In the
             Alternative, to Stay
             Proceedings
103‐1:3       Exhibits 1‐3
          Plaintiff's Motion for Paul G.                 116, 117,
 112                                           4.22.16                119     4.22.16
          Cassell to Appear Pro Hac Vice .                117‐1




                                                          12
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 14 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                      MOTION                                                         SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE               UNSEALED

             Defendant's Memorandum of
             Law in Opposition to Plaintiff's
             Motion for Paul G. Cassell to
  116        Appear Pro Hac Vice and          4.21.16
             Plaintiff's Motion for Bradley
             James Edwards to Appear Pro
             Hac Vice
             DECLARATION of Menninger in
             Support of Defendant's
             Memorandum of Law in
             Opposition to Plaintiff's
  117        Motion for Paul G. Cassell to    4.21.16
             Appear Pro Hac Vice and
             Plaintiff's Motion for Bradley
             James Edwards to Appear Pro
             Hac Vice
117‐1:2      Exhibits A‐B                     4.21.16
          Plaintiff's Motion for Bradley J.              116, 117,
  115                                          4.21.16               118   4.22.16
          Edwards to Appear Pro Hac Vice .                117‐1
            Defendant's Memorandum of
            Law in Opposition to Plaintiff's
            Motion for Paul G. Cassell to
  116       Appear Pro Hac Vice and            4.21.16
            Plaintiff's Motion for Bradley
            James Edwards to Appear Pro
            Hac Vice
            DECLARATION of Menninger in
            Support of Defendant's
            Memorandum of Law in
            Opposition to Plaintiff's
  117       Motion for Paul G. Cassell to      4.21.16
            Appear Pro Hac Vice and
            Plaintiff's Motion for Bradley
            James Edwards to Appear Pro
            Hac Vice
117‐1:2     Exhibits A‐B                       4.21.16
        Defendant's Unopposed Motion
        for Adjournment of Hearing on
  124                                          4.27.16               127   4.28.16
        Plaintiff's Motion for Forensic
        Examination




                                                          13
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 15 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                        MOTION                                                       SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                  UNSEALED

         Plaintiff's Notice of Submission of
                                                          130, 131,
 128     Law Enforcement Materials for In      4.28.16                134   5.2.16
                                                         132, 132‐1
         Camera Review
 No         In Camera Submission of Law
                                               4.28.16                                Sealed
Docket      Enforcement Materials

            Defendant's Objection to
            Plaintiff's Notice of Submission
 130                                         4.29.16
            of Law Enforcement Materials
            for In Camera Review

            Plaintiff's Response to
            Defendant's Objection to
 131        Plaintiff's Notice of Submission   5.1.16
            of Law Enforcement Materials
            for In Camera Review

            Declaration of Sigrid McCawley
            in Support of Plaintiff's
            Response to Defendant's
 132        Objection to Plaintiff's Notice 5.1.16
            of Submission of Law
            Enforcement Materials for In
            Camera Review
132‐1       Exhibit 1                          5.1.16
         Plaintiff's Letter Motion to Seal
 138     Brief in Support of the Privilege     5.4.16                 146   5.6.16
         Claimed for In Camera Submission
         Plaintiff's Brief in Support of the
                                                       140,140‐1,
 139     Privilege Claimed for In Camera        5.4.16                               Redacted
                                                          141
         Submission
             Declaration of Sigrid McCawley
             in Support of Plaintiff's Brief in
 140         Support of the Privilege           5.4.16
             Claimed for In Camera
             Submission

                                                                                     Sealed‐In
140‐1       Exhibit 1                          5.4.16
                                                                                      Camera




                                                           14
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 16 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE     RELATED RESOLVED RESOLVED                 PREVIOUSLY
                         MOTION                                                      SEALED
  #                                           FILED    DOCKET # DOCKET #  DATE                    UNSEALED

            Plaintiff's Notice of In Camera
 141        Submission Log of Law             5.4.16
            Enforcement Materials
 No                                                                                  Sealed‐In
            Plaintiff's In Camera Log         5.4.16
Docket                                                                                Camera
                                                      142, 144,
                                                       144‐1,
         Plaintiff's Motion to Compel
                                                      149, 150,   Sealed
 143     Defendant to Answer Deposition       5.5.16                       6.20.16   Redacted
                                                       150‐1,     Order
         Questions
                                                      151, 152,
                                                     153, 153‐1
            Declaration of Sigrid McCawley
            in Support Plaintiff's Motion to
 144                                         5.5.16                                  Redacted
            Compel Defendant to Answer
            Deposition Questions
            Exhibit 1:
144‐1                                         5.5.16                                  Sealed

            Exhibit 2:
144‐2                                         5.5.16                                  Sealed

            Exhibit 4:
144‐4                                         5.5.16                                  Sealed

            Exhibit 5:
144‐5                                         5.5.16                                  Sealed



            Exhibit 6:
144‐6                                         5.5.16                                  Sealed




            Exhibit 7:
144‐7                                         5.5.16                                  Sealed

            Plaintiff's Letter Motion to Seal
            Motion to Compel Defendant
 142                                          5.5.16               145     5.6.16
            to Answer Deposition
            Questions
            Defendant's Response in
            Opposition to Plaintiff's
 149        Motion to Compel Defendant 5.10.16                                       Redacted
            to Answer Deposition
            Questions




                                                        15
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 17 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         DECLARATION of Jeffrey S.
         Pagliuca in Support of
         Defendant's Response in
 150     Opposition to Plaintiff's        5.10.16                                Redacted
         Motion to Compel Defendant
         to Answer Deposition
         Questions


         Exhibit A:
                                                                                  Sealed
150‐1                                     5.10.16




         Plaintiff's Letter Motion to Seal
         Plaintiff's Reply In Support of
         her Motion to Compel
 151                                       5.11.16             163     5.26.16
         Defendant Ghislaine Maxwell
         to Answer Deposition
         Questions
          Plaintiff's Reply In Support of
         her Motion to Compel
 152     Defendant Ghislaine Maxwell 5.11.16                                     Redacted
         to Answer Deposition
         Questions
         Declaration of Sigrid McCawley
         in Support Plaintiff's Reply In
         Support of her Motion to
 153                                     5.11.16                                 Redacted
         Compel Defendant Ghislaine
         Maxwell to Answer Deposition
         Questions
         Exhibit 1:
153‐1                                     5.11.16                                 Sealed




                                                      16
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 18 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                         MOTION                                                      SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                  UNSEALED

                                                      156, 156‐
                                                       1, 158,
         Defendant's Motion to Compel                 177, 179,   Sealed
 155                                         5.20.16                       6.20.16   Redacted
         Non‐Privileged Documents                     180, 180‐   Order
                                                       1, 191,
                                                     192, 192‐1
            Declaration of Laura A.
            Menninger in Support
 156                                     5.20.16                                     Redacted
            Defendant's Motion to Compel
            Non‐Privileged Documents
            Exhibit E:
156‐5                                        5.20.16               158     5.23.16    Sealed

            Exhibit J:
156‐10                                       5.20.16               158     5.23.16    Sealed

            Endorsed Letter addressed to
            Judge Robert W. Sweet from
            Laura A. Menninger dated
 158                                         5.23.16
            5/20/2016 re: Request to file
            Confidential information
            Under Seal
            Plaintiff's Letter Motion to Seal
            Response in Opposition to
 177                                          5.31.16              183     5.31.16
            Defendant's Motion to Compel
            Non‐Privileged Documents
            Plaintiff's Response in
            Opposition to Defendant's
 179                                         5.31.16                                 Redacted
            Motion to Compel Non‐
            Privileged Documents
            Declaration of Meredith L.
            Schultz in Support of Response
 180        in Opposition to Defendant's   5.31.16                                   Redacted
            Motion to Compel Non‐
            Privileged Documents
            Exhibit 1:

180‐1                                        5.31.16                                  Sealed




                                                         17
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 19 of 91
                                     LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED                  PREVIOUSLY
                         MOTION                                                      SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                     UNSEALED

            Exhibit 2:
180‐2                                      5.31.16                                    Sealed



            Exhibit 3:
180‐3                                      5.31.16                                    Sealed


            Exhibit 5:
180‐5                                      5.31.16                                    Sealed

            Exhibit 6:
180‐6                                      5.31.16                                    Sealed


            Defendant's Reply In Support
            of Defendant's Motion to
 191                                       6.6.16                                    Redacted
            Compel Non‐Privileged
            Documents
            Declaration of Laura A.
            Menninger in Support
            Defendant's Reply In Support
 192                                       6.6.16                                    Redacted
            of Defendant's Motion to
            Compel Non‐Privileged
            Documents
            Exhibit K:
192‐1                                      6.6.16                                     Sealed



            Exhibit L:
192‐2                                      6.6.16                                     Sealed


            Exhibit M:
192‐3                                      6.6.16                                     Sealed

         Plaintiff's Motion for Leave to
         Serve Three Deposition                       159, 161,   Sealed
 160                                       5.25.16                         6.20.16   Redacted
         Subpoenas by Means Other than               161‐1, 175   Order
         Personal Service




                                                       18
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 20 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                         MOTION                                                     SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                 UNSEALED

            Declaration of Sigrid McCawley
            in Support of Plaintiff's Motion
            for Leave to Serve Three
 161                                         5.25.16                                Redacted
            Deposition Subpoenas by
            Means Other than Personal
            Service
            Exhibit 2:
161‐2                                                                                Sealed

            Plaintiff's Letter Motion to Seal
            Plaintiff's Motion for Leave to
 159        Serve Three Deposition            5.25.16             168     5.27.16
            Subpoenas by Means Other
            than Personal Service
            Plaintiff's Notice of
            Acceptance of Service re:
            Plaintiff's Motion for Leave to
 175                                          5.27.16
            Serve Three Deposition
            Subpoenas by Means Other
            Than Personal Service
                                                  165, 165‐
                                                   1, 176,
         Defendant's Motion to Compel all
                                                  181, 182,
         Attorney‐Client Communications                          Sealed
 164                                      5.26.16 184, 185,               6.20.16   Redacted
         and Work Product Put At Issue by                        Order
                                                   185‐1,
         Plaintiff and Her Attorneys
                                                  193, 194,
                                                   194‐1
             Declaration of Laura A.
             Menninger in Support of
             Defendant's Motion to Compel
 165         all Attorney‐Client          5.26.16                                   Redacted
             Communications and Work
             Product Put At Issue by
             Plaintiff and Her Attorneys
             Exhibit C:
165‐3                                         5.26.16                                Sealed


            Exhibit H:
165‐8                                         5.26.16                                Sealed




                                                         19
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 21 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                    SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit J:
165‐10                                    5.26.16                                Sealed


         Exhibit K:
165‐11                                    5.26.16                                Sealed

         Plaintiff's Motion for Extension
         of Time to Respond to 24‐Page
 176                                      5.27.16             188     6.6.16
         Motion on Attorney‐Client
         Waiver Issues
         Plaintiff's Letter Motion to Seal
         Plaintiff's Response to
         Defendant's Motion to Compel
 181     all Attorney‐Client               6.1.16             186     6.1.16
         Communications and Work
         Product Put At Issue by
         Plaintiff and Her Attorneys
         Plaintiff's Motion for Leave to
 182                                       6.1.16
         File Excess Pages
         Plaintiff's Response In
         Opposition to Defendant's
         Motion to Compel all Attorney‐
 184                                    6.1.16                                  Redacted
         Client Communications and
         Work Product Put At Issue by
         Plaintiff and Her Attorneys

         Declaration of Sigrid S.
         McCawley in Support of
         Plaintiff's Response In
         Opposition to Defendant's
 185                                    6.1.16                                  Redacted
         Motion to Compel all Attorney‐
         Client Communications and
         Work Product Put At Issue by
         Plaintiff and Her Attorneys
         Exhibit 2:
                                                                                 Sealed
185‐2                                     6.1.16                                            Redacted




                                                     20
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 22 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE     RELATED RESOLVED RESOLVED             PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED    DOCKET # DOCKET #  DATE                UNSEALED




         Exhibit 3:
185‐3                                   6.1.16                                Sealed




         Exhibit 11:
185‐11                                  6.1.16                                Sealed




         Exhibit 13:
185‐13                                  6.1.16                                Sealed

         Exhibit 14:
185‐14                                  6.1.16                                Sealed




                                                  21
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 23 of 91
                                     LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED                 PREVIOUSLY
                      MOTION                                                      SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE                    UNSEALED




            Exhibit 15:
185‐15                                     6.1.16                                  Sealed




            Exhibit 16:
185‐16                                     6.1.16                                  Sealed

            Defendant's Reply In Support
            of Defendant's Motion to
            Compel all Attorney‐Client
 193                                       6.6.16
            Communications and Work
            Product Put At Issue by
            Plaintiff and Her Attorneys
            Declaration of Laura A.
            Menninger in Support
            Defendant's Reply In Support
            of Defendant's Motion to
 194                                       6.6.16                                 Redacted
            Compel all Attorney‐Client
            Communications and Work
            Product Put At Issue by
            Plaintiff and Her Attorneys
            Exhibit S:                                                            Sealed by
194‐3                                      6.6.16
                                                                                  Doc. #196
                                                   171, 173,
                                                    173‐1,
                                                   189, 190,
         Plaintiff's Motion to Exceed               190‐1,     Sealed
 172                                      5.27.16                       6.20.16   Redacted
         Presumptive Ten Deposition Limit          202, 203,   Order
                                                    204‐1,
                                                   211, 212,
                                                  212‐1, 224


                                                     22
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 24 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Plaintiff's Letter Motion to Seal
         Plaintiffs Motion to Exceed
 171                                       5.27.16             178     5.31.16
         Presumptive Ten Deposition
         Limit
         Declaration of Sigrid McCawley
         in Support of Plaintiffs Motion
 173                                     5.27.16                                 Redacted
         to Exceed Presumptive Ten
         Deposition Limit


         Exhibit 5:                                                               Sealed
173‐5                                     5.27.16




         Exhibit 6:                                                               Sealed
173‐6                                     5.27.16




         Defendant Response In
         Opposition to Plaintiff's
 189                                       6.6.16                                Redacted
         Motion to Exceed Presumptive
         Ten Deposition Limit
         Declaration of Laura A.
         Menninger in Defendant
         Response In Opposition to
 190                                       6.6.16                                Redacted
         Plaintiff's Motion to Exceed
         Presumptive Ten Deposition
         Limit
         Exhibit A:                                                               Sealed
190‐1                                      6.6.16
         Plaintiff's Letter Motion to Seal
         Plaintiff's Reply In Support of
 202     Plaintiff's Motion to Exceed      6.13.16             209     6.13.16
         Presumptive Ten Deposition
         Limit
         Plaintiff's Reply In Support of
         Plaintiff's Motion to Exceed
 203                                       6.13.16                               Redacted
         Presumptive Ten Deposition
         Limit



                                                      23
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 25 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Sigrid S.
         McCawley in Support Plaintiff's
 204     Reply In Support of Plaintiff's 6.13.16                                 redacted
         Motion to Exceed Presumptive
         Ten Deposition Limit

         Exhibit 1:                                                               Sealed
204‐1                                     6.13.16




         Exhibit 2:
                                                                                  Sealed
204‐2                                     6.13.16




         Exhibit 3:
204‐3                                     6.13.16                                 Sealed

         Plaintiff's Corrected Reply In
         Support of Plaintiff's Motion to
 211                                       6.14.16                               Redacted
         Exceed Presumptive Ten
         Deposition Limit
         DECLARATION of Meredith L
         Schultz in Support of Plaintiff's
         Corrected Reply In Support of
 212                                       6.14.16                               Redacted
         Plaintiff's Motion to Exceed
         Presumptive Ten Deposition
         Limit
         Exhibit 1:
                                                                                  Sealed
212‐1                                      6.14.16

         Exhibit 2:
                                                                                  Sealed
212‐2                                     6.14.16

         Exhibit 3:
212‐3                                     6.14.16                                 Sealed




                                                      24
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 26 of 91
                                         LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                          MOTION                                                        SEALED
  #                                             FILED     DOCKET # DOCKET #  DATE                   UNSEALED

             Plaintiff's Amended Reply In
             Support of Plaintiff's Motion to
 224                                          6.17.16                                   Redacted
             Exceed Presumptive Ten
             Deposition Limit
                                                         200, 200‐
                                                          1, 228,
          Plaintiff's Motion for Extension of                         Oral
 199                                            6.10.16 229, 229‐             6.23.16
          Time to Complete Depositions                             Argument
                                                          1, 248,
                                                        249, 249‐1
             Declaration of Sigrid S.
             McCawley in Support of
 200         Plaintiff's Motion for Extension   6.10.16
             of Time to Complete
             Depositions
200‐1:2      Exhibits 1‐2                       6.10.16
             Defendant's Response In
             Opposition to Plaintiff's
 228                                            6.20.16                                 Redacted
             Motion for Extension of Time
             to Complete Depositions
             Declaration of Laura
             Menninger In Support of
             Defendant's Response In
 229                                            6.20.16                                 Redacted
             Opposition to Plaintiff's
             Motion for Extension of Time
             to Complete Depositions
             Exhibit A:
229‐1                                           6.20.16                                  Sealed

             Exhibit B:                                                                  Sealed
229‐2                                           6.20.16
             Exhibit D:                                                                  Sealed
229‐4                                           6.20.16

             Exhibit J:
229‐10                                          6.20.16                                  Sealed


             Exhibit K:
229‐11                                          6.20.16                                  Sealed

             Plaintiff's Reply In Support of
             Plaintiff's Motion for Extension
 248                                          6.22.16                                   Redacted
             of Time to Complete
             Depositions




                                                           25
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 27 of 91
                                     LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                        MOTION                                                       SEALED
  #                                          FILED     DOCKET # DOCKET #  DATE                   UNSEALED

           Declaration of Sigrid McCawley
           In Support of Plaintiff's Reply
 249       In Support of Plaintiff's Motion 6.22.16                                  Redacted
           for Extension of Time to
           Complete Depositions

           Exhibit 4:
249‐4                                        6.22.16                                  Sealed


           Exhibit 13:
249‐13                                       6.22.16                                  Sealed

           Exhibit 14:
249‐14                                       6.22.16                                  Sealed

           Exhibit 15:
249‐15                                       6.22.16                                  Sealed


        Plaintiff's Motion to Maintain                            Minute
 201                                         6.13.16                       6.23.16
        Confidentiality Designation                               Entry
        Plaintiff's Motion for Protective
        Order re Subpoena to Apple, Inc.
                                                                  Minute
  205 Seeking Production of All of Ms.       6.13.16 206, 206‐1            6.23.16
                                                                  Entry
        Giuffre's Sent and Received Emails
        and Relevant Data
            Declaration of Meredith L.
            Schultz in Support Plaintiff's
            Motion for Protective Order re
            Subpoena to Apple, Inc.
  206                                        6.13.16
            Seeking Production of All of
            Ms. Giuffre's Sent and
            Received Emails and Relevant
            Data
206‐1:2     Exhibits 1‐2                     6.13.16
        Plaintiff's Motion for Protective
        Order re the Subpoena to
        Microsoft Corporation Seeking                             Minute
  207                                        6.13.16 208, 208‐1            6.23.16
        Production of All of Ms. Giuffre's                        Entry
        Sent and Received Emails and
        Related Data




                                                        26
           Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 28 of 91
                                     LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                       MOTION                                                     SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                 UNSEALED

          Declaration of Meredith L
          Schultz in Support of Plaintiff's
          Motion for Protective Order re
          the Subpoena to Microsoft
 208                                        6.13.16
          Corporation Seeking
          Production of All of Ms.
          Giuffre's Sent and Received
          Emails and Related Data
208‐1:2   Exhibits 1‐2                     6.13.16
                                                 216, 216‐
                                                  1, 217,
                                                              503
                                                  217‐1,
        Sharon Churcher Motion to Quash                     Sealed/
  215                                    6.15.16 218, 246,              9.6.16
        subpoena                                           Redacted
                                                 247, 247‐
                                                            Opinion
                                                  1, 262,
                                                   263
           Declaration of Sharon
           Churcher in Support of Sharon
  216                                    6.15.16
           Churcher Motion to Quash
           Subpoena
216‐1:8    Exhibits 1‐8                  6.15.16
           DECLARATION of Laura R.
           Handman in Support of Sharon
  217                                    6.15.16
           Churcher Motion to Quash
           Subpoena
 217‐1     Exhibit A                     6.15.16
           Churcher Memorandum of
           Law In Support of Sharon
  218                                    6.15.16
           Churcher Motion to Quash
           Subpoena
          Defendant's Response In
 246      Opposition to Sharon Churcher 6.22.16                                    Sealed
          Motion to Quash subpoena

          Declaration of Laura
          Menninger In Support of
 247      Defendant's Response In       6.22.16                                   Redacted
          Opposition to Sharon Churcher
          Motion to Quash subpoena
          Exhibit B:                                                               Sealed
247‐2                                      6.22.16



                                                       27
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 29 of 91
                                       LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                          MOTION                                                     SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE               UNSEALED

             Exhibit C:
247‐3                                          6.22.16                               Sealed

             Churcher Letter Motion for
             Leave to File Reply Brief in
 262                                           7.5.16              275     7.11.16
             Further Support of Motion to
             Quash
             Churcher Reply Brief in Further
 263                                           7.5.16
             Support of Motion to Quash
                                                       222, 223,
          Epstein Motion to Quash                       223‐1,
          Subpoena or in the Alternative               233, 234,
 221                                           6.16.16             252     6.24.16
          Modify Subpoena and for a                     234‐1,
          Protective Order                             238, 239,
                                                        239‐1
             Epstein Memorandum of Law
             In Support of Epstein Motion
 222         to Quash Subpoena or in the       6.16.16
             Alternative Modify Subpoena
             and for a Protective Order
             Declaration of Gregory L. Poe
             in Support of Epstein Motion
 223         to Quash Subpoena or in the       6.16.16
             Alternative Modify Subpoena
             and for a Protective Order
223‐1:7      Exhibits 1‐7                      6.16.16
             Plaintiff's Response In
             Opposition to Epstein Motion
 233         to Quash Subpoena or in the       6.20.16
             Alternative Modify Subpoena
             and for a Protective Order

             Declaration of Sigrid McCawley
             In Support of Plaintiff's
             Response In Opposition to
 234         Epstein Motion to Quash        6.20.16
             Subpoena or in the Alternative
             Modify Subpoena and for a
             Protective Order
234‐1:7      Exhibits 1‐5




                                                          28
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 30 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                         MOTION                                                     SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                   UNSEALED

            Epstein Reply In Support of
            Epstein Motion to Quash
 238        Subpoena or in the Alternative 6.21.16
            Modify Subpoena and for a
            Protective Order
            DECLARATION of Gregory L.
            Poe in Support in of Reply to
            Epstein's Motion to Quash
 239                                       6.21.16
            Subpoena or in the Alternative
            Modify Subpoena and for a
            Protective Order
239‐1       Exhibit 1                      6.21.16
                                                    235, 235‐
                                                     1, 256,
         Defendant's Motion to Reopen
                                                    259, 260,   Sealed
 230     Deposition of Plaintiff Virginia   6.20.16                       8.30.16   Redacted
                                                     260‐1,     Opinion
         Giuffre
                                                    267, 268,
                                                     268‐1
            Declaration of Laura
            Menninger In Support of
 235        Defendant's Motion to Reopen 6.20.16                                    Redacted
            Deposition of Plaintiff Virginia
            Giuffre




            Exhibit D:                                                               Sealed
235‐4                                       6.20.16




            Exhibit E:


                                                                                     Sealed
235‐5                                       6.20.16




                                                       29
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 31 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit F:
235‐6                                     6.20.16                                 Sealed

         Exhibit G:
235‐7                                     6.20.16                                 Sealed

         Exhibit H:
235‐8                                     6.20.16                                 Sealed

         Exhibit I:
235‐9                                     6.20.16                                 Sealed

         Exhibit K:

235‐11                                    6.20.16                                 Sealed




         Exhibit M:
235‐13                                    6.20.16                                 Sealed

         Exhibit N:
235‐14                                    6.20.16                                 Sealed

         Plaintiff's Letter Motion to Seal
         Plaintiff's Response In
                                                               273     7.13.16
 256     Opposition to Defendant's         6.28.16
                                                               421      9.6.16
         Motion to Reopen Deposition
         of Plaintiff Virginia Giuffre

         Plaintiff's Response In
         Opposition to Defendant's
 259                                      6.28.16
         Motion to Reopen Deposition
         of Plaintiff Virginia Giuffre

         Declaration of Sigrid McCawley
         In Support of Plaintiff's
         Response In Opposition to
 260                                      6.28.16                                Redacted
         Defendant's Motion to Reopen
         Deposition of Plaintiff Virginia
         Giuffre


         Exhibits 1:
260‐1                                     6.28.16                                 Sealed




                                                      30
           Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 32 of 91
                                    LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                       MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                  UNSEALED

          Exhibit 2:
260‐2                                      6.28.16                                 Sealed


          Defendant's Reply In Support
          of Defendant's Motion to
 267                                       7.8.16                                 Redacted
          Reopen Deposition of Plaintiff
          Virginia Giuffre
          Declaration of Laura
          Menninger In Support of Reply
 268      to Defendant's Motion to         7.8.16                                 Redacted
          Reopen Deposition of Plaintiff
          Virginia Giuffre


          Exhibit O:
268‐1                                      7.8.16                                  Sealed




          Exhibit P:                                                               Sealed
268‐2                                      7.8.16
                                                 232, 232‐
                                                  1, 255,
                                                 257, 258,
      Defendant's Motion for Rule 37(b)           258‐1,
      & (c) for Failure to Comply with           261, 269,    Sealed
 231                                    6.20.16                         8.30.16   Redacted
      Court Order and Sanctions for              270, 270‐    Opinion
      Failure to Comply with Rule 26(a)           1, 272,
                                                  272‐1,
                                                 303, 304,
                                                304‐1, 313
          Declaration of Laura
          Menninger In Support of
          Defendant's Motion for
 232      Sanctions 37(b) & (c) for     6.20.16                                   Redacted
          Failure to Comply with Court
          Order and Failure to Comply
          with Rule 26(a)
          Exhibit G:
                                                                                   Sealed
232‐7                                   6.20.16




                                                      31
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 33 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit H:
232‐8                                     6.20.16                                 Sealed




         Exhibit I:
232‐9                                     6.20.16                                 Sealed




         Exhibit J:
232‐10                                    6.20.16                                 Sealed

         Exhibit K:
232‐11                                    6.20.16                                 Sealed

         Plaintiff's Letter Motion to Seal
         Plaintiff's Response In
         Opposition to Defendant's
 255     Motion for Sanctions 37(b) &      6.28.16             266     7.7.16
         (c) for Failure to Comply with
         Court Order and Failure to
         Comply with Rule 26(a)
         Plaintiff's Response In
         Opposition to Defendant's
         Motion for Sanctions 37(b) &
 257                                       6.28.16                               Redacted
         (c) for Failure to Comply with
         Court Order and Failure to
         Comply with Rule 26(a)
         Declaration of Sigrid McCawley
         In Support of Plaintiff's
         Response In Opposition to
         Defendant's Motion for
 258                                       6.28.16                               Redacted
         Sanctions 37(b) & (c) for
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)
         Exhibit 1:
                                                                                  Sealed
258‐1                                      6.28.16

         Exhibit 2:
                                                                                  Sealed
258‐2                                     6.28.16




                                                      32
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 34 of 91
                                   LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                    DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                    SEALED
  #                                       FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit 3:                                                              Sealed
258‐3                                     6.28.16

         Exhibit 4:
258‐4                                     6.28.16                                Sealed

         Exhibit 5:
258‐5                                     6.28.16                                Sealed

         Exhibit 6:
258‐6                                     6.28.16                                Sealed

         Exhibit 7:
258‐7                                     6.28.16                                Sealed

         Exhibit 8:
258‐8                                     6.28.16                                Sealed



         Exhibit 9:

                                                                                 Sealed
258‐9                                     6.28.16



         Exhibit 10:
258‐10                                    6.28.16                                Sealed

         Plaintiff's Corrected Response
         In Opposition to Defendant's
         Motion for Sanctions 37(b) &
 261                                      7.1.16                                Redacted
         (c) for Failure to Comply with
         Court Order and Failure to
         Comply with Rule 26(a)
         Defendant's Reply In Support
         of Defendant's Motion for
         Sanctions 37(b) & (c) for
 269                                      7.8.16                                Redacted
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)




                                                     33
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 35 of 91
                                   LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Laura
         Menninger In Support of Reply
         to Defendant's Motion for
 270     Sanctions 37(b) & (c) for       7.8.16                                Redacted
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)
         Exhibit O:
270‐1                                    7.8.16                                 Sealed

         Exhibit P:
270‐2                                    7.8.16                                 Sealed

         Exhibit Q:
270‐3                                    7.8.16                                 Sealed

         Exhibit R:
270‐4                                    7.8.16                                 Sealed


         Exhibit T:
270‐6                                    7.8.16                                 Sealed

         Plaintiff's Sur‐Reply to
         Defendant's Motion for
         Sanctions 37(b) & (c) for
272‐1                                    7.12.16                               Redacted
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)
         Declaration of Sigrid McCawley
         in Sur‐reply in Response to
272‐2                                   7.12.16                                Redacted
         Defendant's Reply in Support
         of Motion for Sanctions

         Exhibit 1:
272‐3                                    7.12.16                                Sealed

         Exhibit 2:
272‐4                                    7.12.16                                Sealed

         Exhibit 3:


272‐5                                    7.12.16                                Sealed




                                                    34
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 36 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit 4:
272‐6                                     7.12.16                                 Sealed

         Exhibit 5:
272‐7                                     7.12.16                                 Sealed

         Exhibit 6:
272‐8                                     7.12.16                                 Sealed

         Exhibit 7:
272‐9                                     7.12.16                                 Sealed

         Exhibit 8:
272‐10                                    7.12.16                                 Sealed

         Defendant's Sur Sur‐Reply to
         Defendant's Reply In Support
         of Defendant's Motion for
 303     Sanctions 37(b) & (c) for        7.25.16                                Redacted
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)
         Declaration of Laura
         Menninger In Support of
         Defendant's Sur Sur‐Reply to
         Defendant's Reply In Support
 304     of Defendant's Motion for        7.25.16                                Redacted
         Sanctions 37(b) & (c) for
         Failure to Comply with Court
         Order and Failure to Comply
         with Rule 26(a)
         Exhibit U:
304‐1                                     7.25.16                                 Sealed


         Exhibit V:
304‐2                                     7.25.16                                 Sealed

         Exhibit W:
304‐3                                     7.25.16                                 Sealed

         Exhibit X: 7.14.16 ltr to Schultz
304‐4    from Menninger re medical         7.25.16                                Sealed
         records




                                                      35
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 37 of 91
                                          LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE    RELATED RESOLVED RESOLVED                 PREVIOUSLY
                      MOTION                                                         SEALED
  #                                           FILED   DOCKET # DOCKET #  DATE                    UNSEALED

            Plaintiff's Notice of
            Supplemental Authority In
            Support of Plaintiff's Response
            In Opposition to Defendant's
 313                                        7.29.16
            Motion for Sanctions 37(b) &
            (c) for Failure to Comply with
            Court Order and Failure to
            Comply with Rule 26(a)




            Exhibit 1: Plaintiff's
            Supplemental Resonses (sic) to
313‐1                                      7.29.16                                    Sealed
            Defendant's Interrogatories 12
            and 13 dated 7.29.16




                                                     280, 280‐
                                                      1, 287,
                                                      288‐1,
                                                     289, 290,
                                                                  496
         Plaintiff's Motion for Adverse              291, 291‐
 279                                         7.13.16             Sealed    11.2.16   Redacted
         Inference Instruction                        1, 300,
                                                                 Opinion
                                                      300‐1,
                                                     337, 338,
                                                      338‐1,
                                                     353, 375




                                                       36
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 38 of 91
                                     LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                       SEALED
  #                                          FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Meredith
         Schultz in Support of Plaintiff's
 280                                       7.13.16
         Motion for Adverse Inference
         Instruction
         Exhibit 1: 6.30.16 Schultz ltr re
280‐1                                      7.13.16                                  Sealed
         ESI search
         Exhibit 2:
280‐2                                        7.13.16                                Sealed


         Defendant's Motion to Strike
                                                      288‐1,
         Plaintiff Virginia Giuffre's
                                                     289, 290,
         Motion for an Adverse
 288                                         7.15.16 291, 291‐   301     7.22.16
         Inference Instruction Pursuant
                                                      1, 300,
         to Rule 37(b), (e), and (f),
                                                      300‐1
         Fed.R.Civ.P
         Exhibit 1: 7.14.16 Pagliuca
288‐1                                        7.15.16                               Redacted
         email to Edwards
         Exhibit 2: 7.14.16 Menninger
288‐2                                        7.15.16                               Redacted
         email to Schultz
         Plaintiff's Letter Motion to Seal
         Response In Opposition to
         Defendant's Motion to Strike
         Plaintiff Virginia Giuffre's
 289                                         7.18.16             297     7.19.16
         Motion for an Adverse
         Inference Instruction Pursuant
         to Rule 37(b), (e), and (f),
         Fed.R.Civ.P
         Plaintiff's Letter Motion
         Response In Opposition to
         Defendant's Motion to Strike
         Plaintiff Virginia Giuffre's
 290                                         7.18.16                               Redacted
         Motion for an Adverse
         Inference Instruction Pursuant
         to Rule 37(b), (e), and (f),
         Fed.R.Civ.P




                                                        37
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 39 of 91
                                         LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                       MOTION                                                         SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                  UNSEALED

             Declaration of Meredith
             Schultz In Support of Plaintiff's
             Letter Motion Response In
             Opposition to Defendant's
 291         Motion to Strike Plaintiff        7.18.16                                 Sealed
             Virginia Giuffre's Motion for an
             Adverse Inference Instruction
             Pursuant to Rule 37(b), (e), and
             (f), Fed.R.Civ.P
             Exhibit 1: 7.13.16 email
291‐1                  from Menninger         7.18.16                                  Sealed


             Exhibit 2: 6.8.16 Ltr
             from Schultz
291‐2                                         7.18.16                                  Sealed




             Exhibit 3: 6.13.16 ltr
291‐3                     from Schultz        7.18.16                                  Sealed


          Defendant's Letter Motion to
          Strike Plaintiff Virginia Giuffre's
                                                                  Sealed
 300      Motion for an Adverse Inference 7.22.16         300‐1             11.2.16
                                                                  Opinion
          Instruction Pursuant to Rule 37(b),
          (e), and (f), Fed.R.Civ.P
300‐1:2      Exhibits 1‐2                      7.22.16
             Plaintiff's Letter Motion to Seal
             Plaintiff's Supplement to
 337         Motion for Adverse Inference      8.8.16
             Instruction Based on New
             Information
              Plaintiff's Supplement to
             Motion for Adverse Inference
 338                                           8.8.16                                 Redacted
             Instruction Based on New
             Information
             Exhibit 1:
338‐2                                          8.8.16                                  Sealed




                                                          38
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 40 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                         MOTION                                                      SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                 UNSEALED



            Exhibit 2:
338‐3                                          8.8.16                                 Sealed




            Exhibit 3:
338‐4                                          8.8.16                                 Sealed

            Exhibit 4:                                                                Sealed
338‐5                                          8.8.16
            Exhibit 5:
338‐6                                          8.8.16                                 Sealed

            Exhibit 6:
338‐7                                          8.8.16                                 Sealed

            Exhibit 7:
338‐8                                          8.8.16                                 Sealed




            Exhibit 8:
338‐9                                          8.8.16                                 Sealed




            Exhibit 9:
338‐10                                         8.8.16                                 Sealed

            Defendant's Motion to Strike
            Plaintiff's Supplement to
 353        Motion for Adverse Inference       8.10.16              301    7.22.16   Redacted
            Instruction Based on New
            Information
            Plaintiff's Response In
            Opposition to Defendant's
            Motion to Strike Plaintiff's
 375                                           8.17.16
            Supplement to Motion for
            Adverse Inference Instruction
            Based on New Information
                                                        305, 307,
         Plaintiff's Motion for Extension of
                                                         307‐1,
 306     Time to Complete Discovery to         7.25.16              446    9.27.16   Redacted
                                                        333, 343,
         Serve and Depose Ross Gow
                                                       443, 443‐1




                                                          39
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 41 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                          SEALED
  #                                             FILED     DOCKET # DOCKET #  DATE                 UNSEALED

            Plaintiff's Letter to Seal
            Plaintiff's Motion for Extension
  305                                        7.25.16                 319    7.30.16
            of Time to Serve Process Upon
            Ross Gow
            Declaration of Meredith
            Schultz In Support of Plaintiff's
  307       Motion for Extension of Time 7.25.16                                      Redacted
            to Complete Discovery to
            Serve and Depose Ross Gow

            Exhibit 7: Defendant's
 307‐7      Response to Plaintiff's First Set 7.25.16                                  Sealed
            of Requests for Admission
            Exhibit 8: Maxwell's initial Rule
 307‐8                                        7.25.16                                  Sealed
            26 disclosures
            Defendant's Response In
            Opposition to Plaintiff's
  333       Motion for Extension of Time      8.4.16
            to Complete Discovery to
            Serve and Depose Ross Gow
            Plaintiff's Reply In Support of
            Plaintiff's Motion for Extension
  343                                           8.9.16
            of Time to Complete Discovery
            to Serve and Depose Ross Gow
            Plaintiff Notice of Related
            Action in the United Kingdom
  443       to Obtain the Deposition of         9.22.16
            Defendant's Press Agent, Ross
            Gow
443‐1:2     Exhibits 1‐2                        9.22.16
        Plaintiff's Motion for Sanctions
        and finding Civil Contempt against
  308                                           7.25.16 309, 309‐1   433    9.15.16
        Sarah Kellen for Ignoring
        Subpoena
            Declaration of Meredith
            Schultz In Support of Plaintiff's
            Motion for Sanctions and
  309                                           7.25.16
            finding Civil Contempt against
            Sarah Kellen for Ignoring
            Subpoena
309‐1:5     Exhibits 1‐5                        7.25.16


                                                           40
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 42 of 91
                                        LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                          MOTION                                                       SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                   UNSEALED

          Plaintiff's Motion for Sanctions
                                                     311, 311‐
          and finding Civil Contempt against                        433      9.15.16
 310                                         7.25.16 1, 433,
          Nadia Marcinkova for Ignoring                             757      3.20.17
                                                       734
          Subpoena
             Declaration of Meredith
             Schultz In Support of Plaintiff's
             Motion for Sanctions and
 311                                           7.25.16
             finding Civil Contempt against
             Nadia Marcinkova for Ignoring
             Subpoena
311‐1:5      Exhibits 1‐5                    7.25.16
             ENDORSED LETTER addressed
             to Judge Robert W. Sweet
 433                                         9.16.16
             from Sigrid S. McCawley dated
             9/13/2016
             Nadia Marcinkova Consent
             Motion to Vacate 433
             endorsed letter Stipulation and
 734         [Proposed] Order Vacating Civil 3.17.17
             Contempt Finding and Order as
             to Non‐Party Nadia
             Marcinkova
                                                       316, 339,
          Plaintiff's Motion to Enforce Court                        496
                                                       340, 340‐
 315      Order and Direct Defendant to       7.29.16              Sealed    11.2.16   Redacted
                                                        1, 368,
          Answer Depo Questions                                    Opinion
                                                      369, 369‐1
             Declaration of Meredith
             Schultz In Support of Plaintiff's
 316         Motion to Enforce Court Order 7.29.16                                     Redacted
             and Direct Defendant to
             Answer Depo Questions

             Exhibit 1:                                                                 Sealed
316‐1                                         7.29.16

             Exhibit 2:
                                                                                        Sealed
316‐2                                         7.29.16

             Exhibit 3:                                                                 Sealed
316‐3                                         7.29.16
             Exhibit 4:                                                                 Sealed
316‐4                                         7.29.16



                                                          41
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 43 of 91
                                   LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit 5:
316‐5                                      7.29.16                                Sealed

         Exhibit 6:  0.16 Order from
316‐6                                      7.29.16                                Sealed
         Judge Sweet
         Exhibit 7:
316‐7                                      7.29.16                                Sealed



         Exhibit 8:




316‐8                                      7.29.16                                Sealed




         Defendant's Response In
         Opposition to Plaintiff's
 339     Motion to Enforce Court Order     8.8.16                                Redacted
         and Direct Defendant to
         Answer Depo Questions
         Declaration of Jeffrey Pagliuca
         In Support of Defendant's
         Response In Opposition to
 340     Plaintiff's Motion to Enforce     8.8.16                                Redacted
         Court Order and Direct
         Defendant to Answer Depo
         Questions
         Exhibit A:                                                               Sealed
340‐1                                      8.8.16
         Exhibit C:


340‐3                                      8.8.16                                 Sealed




         Exhibit D:
340‐4




                                                      42
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 44 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit E:

340‐5


         Exhibit F:
340‐6


         Exhibit G:
340‐7

         Exhibit H:
340‐8

         Exhibit I:
340‐9                                    8.8.16                                 Sealed

         Plaintiff's Reply In Support of
         Motion to Enforce Court Order
 368                                     8.12.16                               Redacted
         and Direct Defendant to
         Answer Depo Questions
         Declaration of Sigrid McCawley
         In Support of Plaintiff's Reply
 369     to Motion to Enforce Court      8.12.16                               Redacted
         Order and Direct Defendant to
         Answer Depo Questions




         Exhibit 1:                                                             Sealed
369‐1                                   8.12.16




         Exhibit 2:
369‐2                                   8.12.16                                 Sealed

         Exhibit 3:
369‐3                                   8.12.16                                 Sealed




                                                    43
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 45 of 91
                                     LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED               PREVIOUSLY
                         MOTION                                                  SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE                  UNSEALED

            Exhibit 4:
                                                                                  Sealed
369‐4                                     8.12.16

            Exhibit 5:
                                                                                  Sealed
369‐5                                     8.12.16


                                                                                  Sealed
            Exhibit 6:
369‐6                                     8.12.16

            Exhibit 7:                                                            Sealed
369‐7                                     8.12.16
            Exhibit 8:                                                            Sealed
369‐8                                     8.12.16
            Exhibit 9:
                                                                                  Sealed
369‐9                                     8.12.16


            Exhibit 10:
369‐10                                    8.12.16                                 Sealed

            Exhibit 11:
                                                                                  Sealed
369‐11                                    8.12.16

            Exhibit 12:
                                                                                  Sealed
369‐12                                    8.12.16


            Exhibit 13:                                                           Sealed
369‐13                                    8.12.16


            Exhibit 14:
369‐14                                    8.12.16                                 Sealed

            Exhibit 15:
369‐15                                    8.12.16                                 Sealed

            Exhibit 16:
                                                                                  Sealed
369‐16                                    8.12.16

         Defendant's Submission Regarding
         "Search Terms" And Notice Of               321, 321‐
                                                                301   7.22.16
 320     Compliance With Court Order      8.1.16     1, 322,                     Redacted
                                                                352   8.10.16
         Concerning Forensic Examination            323, 329
         Of Devices



                                                     44
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 46 of 91
                                    LIST OF DECIDED MOTIONS
                                 Giuffre v. Maxwell, 15‐cv‐07433
                        Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE     RELATED RESOLVED RESOLVED              PREVIOUSLY
                   MOTION                                                        SEALED
  #                                         FILED    DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Laura
         Menninger In Support of
         Defendant's Motion
         Submission Regarding "Search
 321                                        8.1.16                               Redacted
         Terms" And Notice Of
         Compliance With Court Order
         Concerning Forensic
         Examination Of Devices
         Exhibit A: 6.30.16 Ltr from
321‐1                                       8.1.16                                Sealed
         Schultz re search terms
         Exhibit B: 7.14.16 email to
321‐2    Schultz from Menninger re          8.1.16                                Sealed
         search terms
         Exhibit C: 7.18.16 email to
321‐3    Schultz from Menninger re          8.1.16                                Sealed
         search terms
         Exhibit D: 7.19.16 email to
         Schultz from Menninger re
321‐4                                       8.1.16                                Sealed
         conferral regarding search
         terms
         Exhibit E: 7.20.16 email to
         Schultz from Menninger re
321‐5                                       8.1.16                                Sealed
         conferral regarding forensic
         search
         Exhibit F: search terms
321‐6    Defendant has already              8.1.16                                Sealed
         searched
         Plaintiff's Letter Motion to Seal
 322     Plaintiff's Notice of Submission 8.1.16
         of Proposed Search Terms

         Plaintiff's Notice of Submission
 323                                        8.1.16
         of Proposed Search Terms

         Defendant's Letter motion to
         file Ms. Maxwell's Submission
         Regarding "Search Terms" and
         Notice of Compliance with
 329                                        8.2.16
         Court Order Concerning
         Forensic Examination of
         Computer Device and
         supporting exhibits under seal



                                                      45
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 47 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                         MOTION                                                      SEALED
  #                                          FILED     DOCKET # DOCKET #  DATE                   UNSEALED

                                                     336, 336‐
         Plaintiff's Motion for Protective
                                                      1, 380,
         Order for Court to Direct                                496
                                                     381, 392,
 335     Defendant to Disclose Individuals   8.8.16              Sealed    11.2.16   Redacted
                                                     393, 393‐
         Whom Defendant Disseminated                             Opinion
                                                      1, 400,
         Confidential Information
                                                    401, 401‐1
            Declaration of Sigrid McCawley
            In Support of Plaintiff's Motion
            for Protective Order for Court
 336        to Direct Defendant to Disclose 8.8.16                                   Redacted
            Individuals to Whom
            Defendant Disseminated
            Confidential Information
            Exhibit 1:
336‐1                                        8.8.16                                   Sealed


            Exhibit 2:
336‐2                                        8.8.16                                   Sealed

            Exhibit 3:
336‐3                                        8.8.16                                   Sealed

            Defendant's Response In
            Opposition to Plaintiff's
            Motion for Protective Order
 380        for Court to Direct Defendant    8.18.16                                 Redacted
            to Disclose Individuals Whom
            Defendant Disseminated
            Confidential Information

            Declaration of Laura
            Menninger In Support of
            Defendant's Response In
            Opposition to Plaintiff's
 381        Motion for Protective Order      8.18.16                                 Redacted
            for Court to Direct Defendant
            to Disclose Individuals Whom
            Defendant Disseminated
            Confidential Information




                                                        46
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 48 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE     RELATED RESOLVED RESOLVED             PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED    DOCKET # DOCKET #  DATE                UNSEALED




         Exhibit A:
381‐1                                   8.8.16                                Sealed




         Exhibit B:
                                                                              Sealed
381‐2                                   8.8.16




         Exhibit C:
                                                                              Sealed
381‐3                                   8.8.16




         Exhibit D:
                                                                              Sealed
381‐4                                   8.8.16




                                                  47
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 49 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE     RELATED RESOLVED RESOLVED             PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED    DOCKET # DOCKET #  DATE                UNSEALED




         Exhibit E:
                                                                              Sealed
381‐5                                   8.8.16




         Exhibit F:

381‐6                                   8.8.16                                Sealed




         Exhibit G:
                                                                              Sealed
381‐7                                   8.8.16




         Exhibit H:
381‐8                                   8.8.16                                Sealed




                                                  48
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 50 of 91
                                     LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                      SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Plaintiff's Reply In Support of
         Plaintiff's Motion for
         Protective Order for Court to
 392     Direct Defendant to Disclose       8.23.16                               Redacted
         Individuals Whom Defendant
         Disseminated Confidential
         Information
         Declaration of Sigrid McCawley
         In Support of Plaintiff's Reply
         to Motion for Protective Order
 393     for Court to Direct Defendant 8.23.16
         to Disclose Individuals Whom
         Defendant Disseminated
         Confidential Information




         Exhibit 1:


                                                                                   Sealed
393‐1                                       8.23.16




         Exhibit 2:
                                                                                   Sealed
393‐2                                       8.23.16

         Exhibit 3:
393‐3                                       8.23.16                                Sealed

         Exhibit 4:                                                                Sealed
393‐4                                       8.23.16
         Defendant's Motion for Leave
         to File Sur‐Reply or
 400     Alternatively Strike Plaintiff's   8.25.16 401, 401‐1   411    8.30.16   Redacted
         Misrepresentations of Fact to
         Court




                                                       49
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 51 of 91
                                         LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE      RELATED RESOLVED RESOLVED                  PREVIOUSLY
                         MOTION                                                           SEALED
  #                                             FILED     DOCKET # DOCKET #  DATE                     UNSEALED

            Declaration of Laura
            Menninger In Support of
            Defendant's Motion for Leave
 401        to File Sur‐Reply or                8.25.16                                    Sealed
            Alternatively Strike Plaintiff's
            Misrepresentations of Fact to
            Court
            Exhibit A:                                                                     Sealed
401‐1                                           8.25.16

            Exhibit B:
401‐2                                           8.25.16                                    Sealed

            Exhibit C:                                                                     Sealed
401‐3                                           8.25.16
            Exhibit D:
                                                                                           Sealed
401‐4                                           8.25.16

            Exhibit E:
401‐5                                           8.25.16                                    Sealed

            Exhibit F:
401‐6                                           8.25.16                                    Sealed

                                                          344, 346,
                                                           346‐1,
         Plaintiff's Motion to Compel                     383, 384,    496
 345     Production of Documents Subject        8.9.16     384‐1,     Sealed    11.2.16   Redacted
         to Improper Objection                            385, 386,   Opinion
                                                          387, 397,
                                                            398
            Plaintiff's Letter Motion to Seal
            Plaintiff's Motion to Compel
 344                                          8.9.16
            Production of Documents
            Subject to Improper Objection

            Declaration of Meredith
            Schultz In Support of Plaintiff's
 346        Motion to Compel Production         8.9.16                                    Redacted
            of Documents Subject to
            Improper Objection
            Exhibit 1:
346‐1                                           8.9.16                                     Sealed




                                                           50
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 52 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                    DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                    SEALED
  #                                       FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit 2:
346‐2                                     8.9.16                                 Sealed

         Exhibit 3:
346‐3                                     8.9.16                                 Sealed


         Exhibit 4:                                                              Sealed
346‐4                                     8.9.16
         Exhibit 5:
346‐5                                     8.9.16                                 Sealed

         Defendant's Response In
         Opposition to Plaintiff's
 383     Motion to Compel Production      8.19.16
         of Documents Subject to
         Improper Objection

         Declaration of Laura
         Menninger In Support of
         Defendant's Response In
 384     Opposition to Plaintiff's        8.19.16                               Redacted
         Motion to Compel Production
         of Documents Subject to
         Improper Objection
         Exhibit A: Maxwell's Privilege                                          Sealed       Entire
384‐1                                     8.19.16
         Log Amended as of 8.1.16                                                           Document

         Redacted Declaration In
         Support of Defendant's
         Response In Opposition to
 385                                      8.19.16                               Redacted
         Plaintiff's Motion to Compel
         Production of Documents
         Subject to Improper Objection

         Redacted Declaration In
         Support of Defendant's
         Response In Opposition to
 386                                      8.19.16                               Redacted
         Plaintiff's Motion to Compel
         Production of Documents
         Subject to Improper Objection




                                                     51
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 53 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                         MOTION                                                       SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                   UNSEALED

            Redacted Declaration In
            Support of Defendant's
            Response In Opposition to
 387                                          8.19.16                                 Redacted
            Plaintiff's Motion to Compel
            Production of Documents
            Subject to Improper Objection

            Plaintiff's Reply In Support of
            Plaintiff's Motion to Compel
 397                                          8.24.16                                 Redacted
            Production of Documents
            Subject to Improper Objection

            Declaration of Sigrid McCawley
            In Support of Plaintiff's Reply
 398        to Motion to Compel             8.24.16                                   Redacted
            Production of Documents
            Subject to Improper Objection
            Exhibit 1:
398‐1                                         8.24.16                                  Sealed

            Exhibit 2:
398‐2                                         8.24.16                                  Sealed

            Exhibit 3:
398‐3                                         8.24.16                                  Sealed

            Exhibit 4:
398‐4                                         8.24.16                                  Sealed

            Exhibit 5:
398‐5                                         8.24.16                                  Sealed

                                                      355, 355‐
                                                       1, 378,
         Defendant's Motion to Compel                 379, 379‐
         Responses to Defendant's Second               1, 402,    Sealed    11.2.16
 354                                          8.10.16                                  Sealed
         Set of Discovery Request and                 403, 403‐   Opinion    4.4.17
         Sanctions                                     1, 496,
                                                      497, 804,
                                                        837




                                                         52
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 54 of 91
                                   LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                    DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                    SEALED
  #                                       FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration to Laura
         Menninger In Support of
         Defendant's Motion to Compel
 355                                  8.10.16                                   Redacted
         Responses to Defendant's
         Second Set of Discovery
         Request and Sanctions
         Exhibit B: Plf's Responses and
         Objections to Def's 2nd
         Request for Production and
355‐2                                     8.10.16                                Sealed
         Def's Interrogatories, Plf's
         Answers to Def's Requests for
         Admission
         Plaintiff's Response In
         Opposition to Defendant's
         Motion to Compel Responses
 378                                      8.17.16                               Redacted
         to Defendant's Second Set of
         Discovery Request and
         Sanctions
         Declaration of Sigrid McCawley
         In Support of Plaintiff's
         Response to Defendant's
 379     Motion to Compel Responses 8.17.16                                     Redacted
         to Defendant's Second Set of
         Discovery Request and
         Sanctions

         Exhibit 1:
379‐1                                     8.17.16                                Sealed



         Exhibit 3:
379‐3                                     8.17.16                                Sealed



379‐4    Exhibit 4:                       8.17.16                                Sealed

379‐5    Exhibit 5:                       8.17.16                                Sealed

         Exhibit 6:
                                                                                 Sealed
379‐6                                     8.17.16




                                                     53
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 55 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                         MOTION                                                      SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                  UNSEALED

            Defendant's Reply In Support
            of Defendant's Motion to
            Compel Responses to
 402                                         8.25.16                                 Redacted
            Defendant's Second Set of
            Discovery Request and
            Sanctions
            Declaration of Laura
            Menninger In Support of
            Defendant's Reply In Support
            of Defendant's Motion to
 403                                         8.25.16                                 Redacted
            Compel Responses to
            Defendant's Second Set of
            Discovery Request and
            Sanctions
            Exhibit C: Plaintiff's
            Supplemental Responses to                                                 Sealed
403‐3                                        8.25.16
            Defendant's Interrogatories 6,
            12 & 13
                                                     357, 357‐
         Plaintiff's Motion to Direct                 1, 367,     496
 356     Defendant to Answer Deposition      8.11.16  367‐1,     Sealed    11.2.16   Redacted
         Questions                                   368, 369,   Opinion
                                                      369‐1
            Declaration of Meredith
            Schultz In Support of Plaintiff's
 357                                          8.11.16                                Redacted
            Motion to Direct Defendant to
            Answer Deposition Questions
            Exhibit 1:
                                                                                      Sealed
357‐1                                        8.11.16

            Exhibit 2:
                                                                                      Sealed
357‐2                                        8.11.16


            Exhibit 3:                                                                Sealed
357‐3                                        8.11.16


            Exhibit 4:                                                                Sealed
357‐4                                        8.11.16


            Exhibit 5:
357‐5                                        8.11.16                                  Sealed




                                                         54
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 56 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Exhibit 6:
357‐6                                  8.11.16                                 Sealed

         Exhibit 7:
357‐7                                  8.11.16                                 Sealed



         Exhibit 8:




357‐8                                  8.11.16                                 Sealed




         Refiled Declaration of
         Meredith Schultz In Support of
 367     Plaintiff's Motion to Direct   8.12.16                               Redacted
         Defendant to Answer
         Deposition Questions
         Exhibit 1:
                                                                               Sealed
367‐1                                   8.12.16

         Exhibit 2:
                                                                               Sealed
367‐2                                  8.12.16


         Exhibit 3:                                                            Sealed
367‐3                                  8.12.16


         Exhibit 4:                                                            Sealed
367‐4                                  8.12.16


         Exhibit 5:
367‐5                                  8.12.16                                 Sealed


         Exhibit 6:
367‐6                                  8.12.16                                 Sealed




                                                   55
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 57 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE               UNSEALED

         Exhibit 7:
367‐7                                   8.12.16                                Sealed



         Exhibit 8:




367‐8                                   8.12.16                                Sealed




         Plaintiff's Reply In Support of
         Plaintiff's Motion to Direct
 368                                     8.12.16
         Defendant to Answer
         Deposition Questions
         Declaration of Sigrid McCawley
         In Support of Plaintiff's Reply
 369     to Motion to Direct Defendant 8.12.16
         to Answer Deposition
         Questions




         Exhibit 1:                                                            Sealed
369‐1                                   8.12.16




         Exhibit 2:
369‐2                                   8.12.16                                Sealed

         Exhibit 3:
369‐3                                   8.12.16                                Sealed


         Exhibit 4:
                                                                               Sealed
369‐4                                   8.12.16




                                                    56
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 58 of 91
                                      LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED              PREVIOUSLY
                         MOTION                                                   SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE                 UNSEALED

            Exhibit 5:
                                                                                  Sealed
369‐5                                     8.12.16


                                                                                  Sealed
            Exhibit 6:
369‐6                                     8.12.16

            Exhibit 7:                                                            Sealed
369‐7                                     8.12.16
            Exhibit 8:                                                            Sealed
369‐8                                     8.12.16
            Exhibit 9: Flight logs
                                                                                  Sealed      Entire
369‐9       (GIUFFRE007055, 7095‐7102,    8.12.16
                                                                                            Document
            7111‐7112
            Exhibit 10:
369‐10                                    8.12.16                                 Sealed

            Exhibit 11:
                                                                                  Sealed
369‐11                                    8.12.16

            Exhibit 12:
                                                                                  Sealed
369‐12                                    8.12.16


            Exhibit 13:                                                           Sealed
369‐13                                    8.12.16


            Exhibit 14:
369‐14                                    8.12.16                                 Sealed

            Exhibit 15:
369‐15                                    8.12.16                                 Sealed

            Exhibit 16:
                                                                                  Sealed
369‐16                                    8.12.16

                                                  363, 363‐
                                                   1, 364,
                                                  382, 406,
         Alan Dershowitz Motion to
                                                  407, 407‐   Sealed
 362     Intervene or Modify Protective   8.11.16                       11.2.16
                                                   1, 408,    Opinion
         Order
                                                   408‐1,
                                                  435, 436,
                                                    444



                                                     57
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 59 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Alan Dershowitz
         In Support of Motion to
 363                                    8.11.16                               Redacted
         Intervene or Modify Protective
         Order

         Exhibit A:
                                                                               Sealed
363‐1                                  8.11.16



         Exhibit B:                                                            Sealed
363‐2                                  8.11.16                                            Redacted



         Exhibit G:                                                            Sealed
363‐3                                  8.11.16



         Exhibit M:
363‐4                                  8.11.16                                 Sealed



         Alan Dershowitz
         Memorandum of Law In
 364     Support of his Motion to       8.11.16                               Redacted
         Intervene or Modify Protective
         Order
         Declaration of Alan Dershowitz
         In Support of Motion to
 382                                    8.19.16
         Intervene or Modify Protective
         Order
         Plaintiff's Response In
         Opposition to Alan Dershowitz
 406                                   8.29.16                                Redacted
         Motion to Intervene or Modify
         Protective Order

         Declaration of Sigrid McCawley
         In Support of Plaintiff's
         Response In Opposition to
 407                                    8.29.16                               Redacted
         Alan Dershowitz Motion to
         Intervene or Modify Protective
         Order




                                                   58
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 60 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE     RELATED RESOLVED RESOLVED             PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED    DOCKET # DOCKET #  DATE                UNSEALED


         Exhibit 1:
407‐1                                  8.29.16                                Sealed


         Exhibit 2:
                                                                              Sealed
407‐2                                  8.29.16




         Exhibit 3:
407‐3                                  8.29.16                                Sealed




         Exhibit 4:
407‐4                                  8.29.16                                Sealed

         Exhibit 5:
407‐5                                  8.29.16                                Sealed




         Exhibit 6:                                                           Sealed
407‐6                                  8.29.16




         Exhibit 7:
407‐7                                  8.29.16                                Sealed




         Exhibit 8:
407‐8                                  8.29.16                                Sealed




                                                  59
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 61 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                  DATE     RELATED RESOLVED RESOLVED             PREVIOUSLY
                      MOTION                                                  SEALED
  #                                     FILED    DOCKET # DOCKET #  DATE                UNSEALED

         Exhibit 9:
407‐9                                  8.29.16                                Sealed




         Exhibit 10:

407‐10                                 8.29.16                                Sealed




         Exhibit 11:
407‐11                                 8.29.16                                Sealed

         Exhibit 12:
407‐12                                 8.29.16                                Sealed

         Exhibit 13:
407‐13                                 8.29.16                                Sealed

         Exhibit 14:
407‐14                                 8.29.16                                Sealed

         Exhibit 15:
407‐15                                 8.29.16                                Sealed

         Exhibit 16:
407‐16                                 8.29.16                                Sealed

         Exhibit 17:
407‐17                                 8.29.16                                Sealed

         Exhibit 18:
407‐18                                 8.29.16                                Sealed

         Exhibit 19:
407‐19                                 8.29.16                                Sealed



         Exhibit 20:
407‐20                                 8.29.16                                Sealed




                                                  60
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 62 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE                 UNSEALED




         Exhibit 21:
407‐21                                  8.29.16                                 Sealed




         Exhibit 22:

407‐22                                  8.29.16                                 Sealed



         Exhibit 23:
407‐23                                  8.29.16                                 Sealed


         Declaration of Paul Cassell In
         Support of Plaintiff's Response
         In Opposition to Alan
 408                                     8.29.16                               Redacted
         Dershowitz Motion to
         Intervene or Modify Protective
         Order
         Exhibit 1:
408‐1                                    8.29.16                                Sealed

         Exhibit 2:
408‐2                                   8.29.16                                 Sealed


         Exhibit 3:
408‐3                                   8.29.16                                 Sealed


         Exhibit 4:
408‐4                                   8.29.16                                 Sealed




                                                    61
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 63 of 91
                                     LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE    RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                   SEALED
  #                                        FILED   DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Alan Dershowitz
         In Support of Reply to Motion
 435                                    9.15.16                                Redacted
         to Intervene or Modify
         Protective Order
         Exhibit O:
435‐1                                                                           Sealed

         Exhibit P:
435‐2                                                                           Sealed

         Exhibit Q: Affidavit of Juan P.
                                                                                             Entire
435‐3    Alessi re knowledge of Alan                                            Sealed
                                                                                           Document
         Dershowitz
         Exhibit R:
435‐4                                                                           Sealed

         Exhibit S:
435‐5                                                                           Sealed

         Exhibit T:

435‐6                                                                           Sealed



         Exhibit U:
435‐7                                                                           Sealed

         Exhibit V:
435‐8                                                                           Sealed


         Exhibit W:
435‐9                                                                           Sealed

         Exhibit X:
435‐10                                                                          Sealed


         Dershowitz Reply
         Memorandum of Law In
 436     Support of Motion to           9.15.16                                Redacted
         Intervene or Modify Protective
         Order




                                                    62
           Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 64 of 91
                                   LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                    DATE      RELATED RESOLVED RESOLVED                PREVIOUSLY
                       MOTION                                                     SEALED
  #                                       FILED     DOCKET # DOCKET #  DATE                   UNSEALED

          Dershowitz Letter Motion to
          File Less Redacted Reply
          Memorandum of Law In
 444                                      9.26.16             461      10.11.16
          Support of Motion to
          Intervene or Modify Protective
          Order
          Plaintiff's Letter Response re:
          Dershowitz Letter Motion to
          File Less Redacted Reply
 447      Memorandum of Law In            9.28.16                                 Redacted
          Support of Motion to
          Intervene or Modify Protective
          Order
                                                 371, 371‐
      Defendant's Motion for Protective           1, 388,     496
 370 Order regarding Financial          8.12.16 389, 389‐    Sealed    11.2.16    Redacted
      Information                                 1, 404,    Opinion
                                                405, 405‐1
          Declaration of Laura
          Menninger In Support of
 371      Defendant's Motion for        8.12.16                                   Redacted
          Protective Order regarding
          Financial Information
          Exhibit C:
371‐3                                   8.12.16                                    Sealed

          Plaintiff's Response In
          Opposition to Defendant's
 388      Motion for Protective Order    8.22.16                                  Redacted
          regarding Financial
          Information
          Declaration of Sigrid McCawley
          In Support of Plaintiff's
          Response In Opposition to
 389                                     8.22.16                                  Redacted
          Defendant's Motion for
          Protective Order regarding
          Financial Information

          Exhibit 1:                                                               Sealed
389‐1                                    8.22.16


          Exhibit 2:                                                               Sealed
389‐2                                    8.22.16




                                                     63
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 65 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED                 PREVIOUSLY
                         MOTION                                                        SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                    UNSEALED

            Exhibit 3:                                                                  Sealed
389‐3                                         8.22.16
            Exhibit 4:                                                                  Sealed
389‐4                                         8.22.16

            Exhibit 5:
                                                                                        Sealed
389‐5                                         8.22.16


            Exhibit 6:                                                                  Sealed
389‐6                                         8.22.16
            Exhibit 7:                                                                  Sealed
389‐7                                         8.22.16
            Exhibit 8:
389‐8                                         8.22.16                                   Sealed



            Exhibit 9:
389‐9                                         8.22.16                                   Sealed

            Defendant's Reply In Support
            of Defendant's Motion for
 404                                          8.29.16                                  Redacted
            Protective Order regarding
            Financial Information
            Declaration of Laura
            Menninger In Support of
            Defendant's Reply In Support
 405                                          8.29.16                                  Redacted
            of Defendant's Motion for
            Protective Order regarding
            Financial Information
            Exhibit D:

405‐1                                         8.29.16                                   Sealed



                                                                    496
         Plaintiff's Motion to Compel
 390                                          8.22.16   414, 418   Sealed    11.2.16
         Financial Info
                                                                   Opinion
            Defendant's Response In
            Opposition to Plaintiff's
 414                                          9.1.16
            Motion to Compel Financial
            Info
            Plaintiff's Reply In Support of
 418        Plaintiff's Motion to Compel      9.6.16
            Financial Info


                                                         64
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 66 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE      RELATED RESOLVED RESOLVED                    PREVIOUSLY
                      MOTION                                                            SEALED
  #                                             FILED     DOCKET # DOCKET #  DATE                       UNSEALED

         Paul G. Cassell’s Motion to Quash
         Subpoena or, in the Alternative,
                                                                   Sealed
         for a Protective Order filed in case   6.13.16     337              8.30.16
                                                                   Opinion
         no. 2:16‐mc‐00602‐DB‐EJF (D.
         Utah)
             Exhibits 1‐7                       6.13.16
             Defendant's Response In
             Opposition to Paul G. Cassell’s
             Motion to Quash Subpoena or,
             in the Alternative, for a          6.24.16
             Protective Order filed in case
             no. 2:16‐mc‐00602‐DB‐EJF (D.
             Utah)
             Exhibit 1                          6.27.16
             Affidavit of Brent Hatch in
             Support of Paul G. Cassell’s
             Motion to Quash Subpoena or,
             in the Alternative, for a          6.27.16
             Protective Order filed in case
             no. 2:16‐mc‐00602‐DB‐EJF (D.
             Utah)
                                                                                       Exs. 1, 3, 4,
            Exhibits 1‐8                        6.27.16
                                                                                       5, 6 Sealed

            MEMORANDUM DECISION and
            Order Transferring Motion to
            Quash Subpoena or, in the
            Alternative, for a Protective
            Order‐This Motion presents
            exceptional circumstances that
            warrant its transfer to the
                                           6.30.16
            Southern District of New York.
            See Order for additional
            details. Signed by Magistrate
            Judge Evelyn J. Furse on
            6/30/16.
            *from case no. 2:16‐mc‐00602‐
            DB‐EJF (D. Utah)
         Bradley Edwards’ Motion to
                                                                   Sealed
         Quash Subpoena filed in case no. 6.13.16                            4.4.17
                                                                   Opinion
         16‐cv‐61262 (USDCFL)
            Declaration of Bradley
            Edwards in Support of Motion 6.13.16
            to Quash Subpoena

                                                           65
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 67 of 91
                                        LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED                  PREVIOUSLY
                      MOTION                                                             SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                     UNSEALED

             Exhibits 1‐6                      6.13.16
         Plaintiff's Motion to Modify
 413                                           8.31.16                420      9.6.16
         Scheduling Order

         Defendant's Motion to Compel                    423, 423‐
 422                                           9.6.16                 438      9.16.16
         Settlement Agreement                             1, 437
            Declaration of Laura
            Menninger In Support of
 423                                           9.6.16                                    Redacted
            Defendant's Motion to Compel
            Settlement Agreement

            Exhibit A: 3.16.16 Plaintiff's
            Response and Objections to
423‐1                                          9.6.16                                     Sealed
            Defendant's 1st Set of
            Discovery Requests to Plaintiff
            Exhibit B: 8.16.16 email
423‐2       correspondence re Epstein          9.6.16                                     Sealed
            settlement agreement
            Exhibit C: Complaint and
423‐3       Demand for Jury Trial (Jane        9.6.16                                     Sealed
            Doe No. 102)
            Exhibit D: Giuffre's 4th Revised
423‐4                                          9.6.16                                     Sealed
            Disclosures
            Notice of Parties Joint
            Stipulation regarding
 437                                     9.16.16
            Defendant's Motion to Compel
            Settlement Agreement



                                                                     Sealed
                                               9.20.16                         2.3.17     Sealed
                                                                     Opinion




                                               9.20.16                                    Sealed




                                                          66
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 68 of 91
                                         LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE     RELATED RESOLVED RESOLVED                 PREVIOUSLY
                          MOTION                                                       SEALED
  #                                             FILED    DOCKET # DOCKET #  DATE                    UNSEALED




                                               9.20.16                                  Sealed




                                                                                         Ex. 1
                                               9.20.16
                                                                                        Sealed



                                              10.11.16




                                              10.13.16                                  Sealed




                                              10.21.16                                  Sealed




                                              10.21.16                                  Sealed




                                                                                       Exs. 1‐11
                                                                                        Sealed
          Plaintiff's Motion for Court                    9.30.16
 441      Approval of Plaintiff's Certification 9.30.16 letter, 442,   453   10.3.16   Redacted
          of Production                                    442‐1
             Declaration of Sigrid McCawley
             In Support of Plaintiff's Motion
 442                                           9.30.16                                 Redacted
             for Court Approval of Plaintiff's
             Certification of Production
             Exhibit 2:
442‐1:5                                        9.30.16                                  Sealed


442‐1        Exhibit 3:                        9.30.16                                  Sealed



                                                           67
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 69 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                         MOTION                                                      SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                 UNSEALED

            Exhibit 4:
442‐1                                         9.30.16                                 Sealed


            Exhibit 5:
442‐1                                         9.30.16                                 Sealed

                                                      450, 450‐
         Defendant's Motion to Compel                  1, 470,    Sealed
 449                                          9.30.16                       2.3.17   Redacted
         Testimony of Jeffrey Epstein                 471, 473,   Opinion
                                                      474, 483
            Declaration of Jeffrey Pagliuca
            In Support of Defendant's
 450                                          9.30.16                                Redacted
            Motion to Compel Testimony
            of Jeffrey Epstein

450‐1       Exhibit A:                        9.30.16                                 Sealed

            Exhibit B:
450‐2                                         9.30.16                                 Sealed

            Exhibit C:
450‐3                                         9.30.16                                 Sealed


            Exhibit E:
450‐5                                         9.30.16                                 Sealed



            Exhibit F:
                                                                                      Sealed
450‐6                                         9.30.16


            Plaintiff's Response to
 470        Defendant's Motion to Compel 10.17.16                                    Redacted
            Testimony of Jeffrey Epstein

            Declaration of Sigrid McCawley
            In Support of Plaintiff's
 471        Response to Defendant's        10.17.16                                  Redacted
            Motion to Compel Testimony
            of Jeffrey Epstein

471‐1       Exhibit 1                         10.17.16                                Sealed



                                                          68
           Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 70 of 91
                                    LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED                   PREVIOUSLY
                        MOTION                                                        SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                      UNSEALED

           Epstein's Response to
 473       Defendant's Motion to Compel 10.17.16                                      Redacted
           Testimony of Jeffrey Epstein

           Declaration of Jack Goldberger
           In Support of Epstein's
 474       Response to Defendant's        10.17.16                                    Redacted
           Motion to Compel Testimony
           of Jeffrey Epstein
           Defendant's Reply In Support
           of Defendant's Motion to
 483                                      10.24.16                                    Redacted
           Compel Testimony of Jeffrey
           Epstein
                                                     467, 467‐
      Plaintiff's Motion to Reopen
                                                      1, 481,
      Defendant's Deposition Based on
 466                                       10.14.16 482, 482‐    Hearing   11.10.16   Redacted
      Late Production of New Key
                                                      1, 492,
      Documents
                                                    493, 493‐1
          Declaration of Sigrid McCawley
          In Support of Plaintiff's Motion
          to Reopen Defendant's
 467                                       10.14.16                                   Redacted
          Deposition Based on Late
          Production of New Key
          Documents
          Exhibit 1:
467‐1                                      10.14.16                                    Sealed

           Exhibit 2:
467‐2                                     10.14.16                                     Sealed

           Exhibit 3:
467‐3                                     10.14.16                                     Sealed

           Defendant's Response In
           Opposition to Plaintiff's
           Motion to Reopen Defendant's
 481                                    10.24.16                                      Redacted
           Deposition Based on Late
           Production of New Key
           Documents




                                                      69
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 71 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE       RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                      SEALED
  #                                        FILED      DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Laura
         Menninger In Support of
         Defendant's Response In
         Opposition to Plaintiff's
 482                                  10.24.16                                    Redacted
         Motion to Reopen Defendant's
         Deposition Based on Late
         Production of New Key
         Documents
         Exhibit A:
482‐1                                 10.24.16                                     Sealed

         Exhibit B:
482‐2                                     10.24.16                                 Sealed

         Exhibit C:
482‐3                                     10.24.16                                 Sealed


         Exhibit D:
482‐4                                     10.24.16                                 Sealed



         Exhibit E:
482‐5                                     10.24.16                                 Sealed



         Plaintiff's Reply In Support of
         Plaintiff's Motion to Reopen
 492     Defendant's Deposition Based 10.28.16                                    Redacted
         on Late Production of New Key
         Documents
         Declaration of Meredith
         Schultz In Support of Plaintiff's
         Reply to Motion to Reopen
 493                                       10.28.16                               Redacted
         Defendant's Deposition Based
         on Late Production of New Key
         Documents

         Exhibit 1:
493‐1                                     10.28.16                                 Sealed




                                                       70
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 72 of 91
                                      LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE      RELATED RESOLVED RESOLVED                 PREVIOUSLY
                     MOTION                                                           SEALED
  #                                          FILED     DOCKET # DOCKET #  DATE                    UNSEALED

         Churcher Letter Request to
 476                                        10.20.16
         Publish Redacted Opinion
                                                 469, 469‐
      Motion to Compel Ghislaine                 1:3, 479,
      Maxwell to Produce Data from               480, 480‐        Oral
 468                                    10.14.16                           11.10.16   Redacted
      Undisclosed Email Account and for          1:4, 490,      Argument
      an Adverse Inference Instruction           491, 491‐
                                                    1:4
         Declaration of Sigrid Mccawley
         in Support of Motion to
         Compel Ghislaine Maxwell to
 469     Produce Data from              10.14.16                                      Redacted
         Undisclosed Email Account and
         for an Adverse inference
         Instruction
         Ex. 1:
469‐1                                   10.14.16                                       Sealed

            Ex. 2:
469‐2                                       10.14.16                                   Sealed

            Ex. 3:
469‐3                                       10.14.16                                   Sealed

            Response in Opposition to
            Motion to Compel Ghislaine
            Maxwell to Produce Data from
 479                                        10.24.16 10.24.16                         Redacted
            Undisclosed Email Account and
            for an Adverse Inference
            Instruction
            Declaration of Laura
            Menninger in Spport of Motion
            to Compel Ghislaine Maxwell
 480        to Produce Data from            10.24.16                                  Redacted
            Undisclosed Email Account and
            for an Adverse Inference
            Instruction
            Ex. A: Correspondence dated
480‐1       5.17.16 betweeb Schultz,        10.24.16                                   Sealed
            Pagliuca and Menninger
            Ex. B: Correspondence dated
480‐2       6.13.16 between Menninger       10.24.16                                   Sealed
            and McCawley
            Ex. C:
480‐3                                       10.24.16                                   Sealed




                                                        71
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 73 of 91
                                      LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE     RELATED RESOLVED RESOLVED                   PREVIOUSLY
                     MOTION                                                            SEALED
  #                                          FILED    DOCKET # DOCKET #  DATE                      UNSEALED

            Ex. D:
480‐4                                      10.24.16                                     Sealed

            Reply Response inopposition
            to Motion to Compel Ghislaine
            Maxwell to Prudce Data from
 490                                       10.28.16                                    Redacted
            Undisclosed Email Account and
            for an Adverse Inference
            Instruction
            Declaration of Meredith
            Schultz in Support of Reply
            Response in Oppoition to
            Motion to Compel Ghislaine
 491                                       10.28.16                                    Redacted
            Maxwell to Produce Data from
            Undisclosed Email Account and
            for an Adverse Inference
            Instruction
            Ex. 1: Judge Sweet Order dated
491‐1                                      10.28.16                                     Sealed
            8.9.16
            Ex. 2:
491‐2                                      10.28.16                                     Sealed

            Ex. 3:
491‐3                                      10.28.16                                     Sealed

            Ex. 4:
491‐4                                      10.28.16                                     Sealed

         Defendant's Motion for
         Reconsideration or Clarification of
                                                       501, 502,   Sealed
 502     Portions of Court's Sealed          11.16.16                        3.23.17    Sealed
                                                         506       Opinion
         November 2, 2016 Order and
         Exhibit A
            Defendant's Notice of Filing
            Under Seal Defendant's
            Motion for Reconsideration or
 502                                         11.21.16
            Clarification of Portions of
            Court's Sealed November 2,
            2016 Order
                                                       510, 510‐
         Defendant's Motion for Sanctions               1, 513,
 509     Based on Plaintiff's Intentional     12.9.16 514, 514‐     555      1.19.17   Redacted
         Destruction of Evidence                        1, 515,
                                                      516, 516‐1




                                                       72
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 74 of 91
                                    LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE       RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                      SEALED
  #                                        FILED      DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Laura
         Menninger In Support of
         Defendant's Motion for
 510                                      12.9.16                                 Redacted
         Sanctions Based on Plaintiff's
         Intentional Destruction of
         Evidence
         Exhibit A: Plf's Supplemental
         2nd Amended Response and
510‐1                                     12.9.16                                  Sealed
         Objections to Def's 1st Set of
         Disocvery Requests 4.29.16
         Exhibit B:                                                                Sealed
510‐2                                     12.9.16

         Exhibit C:                                                                Sealed
510‐3                                     12.9.16
         Exhibit D: Plf's 2nd Amended
         Supplemental Response and
510‐4                                       12.9.16                                Sealed
         Objection s to Def's 1st Set of
         Discovery Requests 4.29.16
         Plaintiff's Response In
         Opposition to Defendant's
 513     Motion for Sanctions Based on 12.16.16                                   Redacted
         Plaintiff's Intentional
         Destruction of Evidence
         Declaration of Meredith
         Schultz In Support of Plaintiff's
         Response In Opposition to
 514     Defendant's Motion for            12.16.16                               Redacted
         Sanctions Based on Plaintiff's
         Intentional Destruction of
         Evidence
         Exhibit 1:
514‐1                                                                              Sealed

         Exhibit 2:                                                                Sealed
514‐2
         Exhibit 3:                                                                Sealed
514‐3
         Exhibit 4:
514‐4                                                                              Sealed

         Exhibit 5:                                                                Sealed
514‐5




                                                       73
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 75 of 91
                                       LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                         MOTION                                                      SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                  UNSEALED

            Exhibit 6:
                                                                                      Sealed
514‐6


            Defendant's Reply In Support
            of Defendant's Motion for
 515        Sanctions Based on Plaintiff's   12.20.16                                Redacted
            Intentional Destruction of
            Evidence
            Declaration of Laura
            Menninger In Support of
            Defendant's Reply In Support
 516        of Defendant's Motion for        12.20.16                                Redacted
            Sanctions Based on Plaintiff's
            Intentional Destruction of
            Evidence
            Exhibits E:
516‐1                                        12.20.16                                 Sealed


            Exhibit F:
516‐2                                        12.20.16                                 Sealed

            Exhibit G:                                                                Sealed
516‐3                                        12.20.16
                                                      538, 839,
                                                      540, 541,
                                                      542, 542‐
                                                       1, 586,
                                                     586‐1, 586‐
         Defendant's Motion for Summary                          Sealed
 537                                          1.6.17 2, 586‐3,             3.27.17   Unsealed
         Judgment                                                Opinion
                                                      620, 621,
                                                       621‐1,
                                                      813, 813‐
                                                       1, 833,
                                                        858
            Defendant's Memorandum of
            Law In Support of Defendant's
 538                                          1.6.17                                 Unsealed
            Motion for Summary
            Judgment




                                                         74
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 76 of 91
                                       LIST OF DECIDED MOTIONS
                                   Giuffre v. Maxwell, 15‐cv‐07433
                          Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                     MOTION                                                       SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                 UNSEALED

            Declaration of Laura
           Menninger In Support of
  539                                       1.6.17                                Unsealed
           Defendant's Motion for
           Summary Judgment
539‐1:9     Exhibits A‐MM                   1.6.17                                Unsealed
        Refiled Defendant's Motion for
  540
        Summary Judgment
           Refiled Defendant's
           Memorandum of Law In
 541                                     1.9.17                                   Unsealed
           Support of Defendant's Motion
           for Summary Judgment
           Refiled Declaration of Laura
           Menninger In Support of
 542                                        1.9.17                                Unsealed
           Defendant's Motion for
           Summary Judgment
542‐1:9    Refiled Exhibits A‐MM            1.9.17                                Unsealed
           Plaintiff's Response In
           Opposition to Defendant's
 586                                        1.31.17                               Unsealed
           Motion for Summary
           Judgment
586‐1      Plaintiff's Statement of Facts   1.31.17                               Unsealed

           Declaration of Sigrid McCawley
           In Support of Plaintiff's
586‐2      Response In Opposition to      1.31.17                                 Unsealed
           Defendant's Motion for
           Summary Judgment
586‐3      Exhibits 1‐50                                                          Unsealed
           Defendant's Reply In Support
 620       of Defendant's Motion for        2.10.17                               Unsealed
           Summary Judgment
           Declaration of Laura
           Menninger In Support of
 621       Defendant's Reply In Support     2.10.17                               Unsealed
           of Defendant's Motion for
           Summary Judgment
621‐1:4    Exhibits NN‐RR                   2.10.17                               Unsealed
           Plaintiff's Notice of Proposed
           Redactions to This Court's
 813                                        3.29.17                               Unsealed
           Order Denying Summary
           Judgment
813‐1      Exhibit 1                        3.29.17                               Unsealed



                                                       75
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 77 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                      MOTION                                                        SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE               UNSEALED

             Cernovich Opposition Brief to
             Plaintiff's Notice of Proposed
 833         Redactions to This Court's       4.5.17
             Order Denying Summary
             Judgment
             Plaintiff's Response to
             Cernovich Opposition Brief to
             Plaintiff's Notice of Proposed
 858                                          4.18.17
             Redactions to This Court's
             Order Denying Summary
             Judgment
                                                       551, 552,
                                                       589, 590,
          Cernovich Motion to Intervene
 550                                          1.19.17   590‐1,     892    5.3.17
          and Unseal
                                                       604, 605,
                                                      605‐1, 610
             Cernovich Memorandum of
             Law In Support of Cernovich
 551                                          1.19.17
             Motion to Intervene and
             Unseal
             Declaration of Michael
             Cernovich In Support of His
 552                                          1.19.17
             Motion to Intervene and
             Unseal
             Plaintiff's Response in
             Opposition to Cernovich
 589                                          2.2.17
             Motion to Intervene and
             Unseal
             Declaration of Sigrid McCawley
             In Support of Plaintiff's
 590         Response in Opposition to      2.2.17
             Cernovich Motion to Intervene
             and Unseal
590‐1:2      Exhibits 1‐2                     2.2.17
             Cernovich Reply In Support of
 604         His Motion to Intervene and      2.9.17
             Unseal
             Declaration of Jay Wolman In
             Support of Cernovich Reply In
 605                                          2.9.17
             Support of His Motion to
             Intervene and Unseal



                                                         76
              Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 78 of 91
                                         LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                          DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                       MOTION                                                          SEALED
  #                                             FILED     DOCKET # DOCKET #  DATE                  UNSEALED

605‐1:3      Exhibits 1‐3                       2.9.17
             Dershowitz Memorandum of
             Law In Support of Cernovich
 610                                            2.10.17
             Motion to Intervene and
             Unseal
                                                                   Hearing,
          Plaintiff's Letter Motion to Add
 558                                            1.20.17     576    Minute     2.3.17   Redacted
          New Witness
                                                                    Order
             Plaintiff's Letter Reply In
             Support of Plaintiff's Letter
 576                                            1.30.17                                Redacted
             Motion to Add New Witness

              Plaintiff's Letter Motion o
 591                                            2.3.17                                 Redacted
              Repon Discovery
          Defendant's Motion in Limine to
                                                        568, 568‐
          Exclude in Toto Certain                                    Oral
                                                        1:5, 606,
          Depositions Designated by                               Argument,
 567                                            1.27.17 607, 607‐             4.5.17   Redacted
          Plaintiff for Use at Trial.                              Minute
                                                        1:3, 631,
          Document filed by Ghislaine                               Entry.
                                                          632
          Maxwell
              Declaration of Laura A.
              Menninger in Support of
              Motion in Limine to Exclude in
 568                                            1.27.17                                Redacted
              Toto Certain Depositions
              Designated by Plaintiff for Use
              at Trial
              Ex. A:
568‐1                                           1.27.17                                Sealed
             Ex. B:
568‐2                                           1.27.17                                Sealed

             Ex. C:
568‐3                                           1.27.17                                Sealed
             Ex. D:
568‐4                                           1.27.17                                Sealed


             Ex. E:
568‐5                                           1.27.17                                Sealed




                                                           77
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 79 of 91
                                       LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                     MOTION                                                          SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE                  UNSEALED

            Response in Opposition to
            Motion in Limine to Exclude in
 606        Toto Certain Depositions        2.10.17                                  Redacted
            Designated by Plaintiff for Use
            at Trial
            Declaration of Sigrid McCawley
            in Opposition to Motion in
            Limine to Exclude in Toto
 607                                        2.10.17                                  Redacted
            Certain Depositions
            Designated by Plaintiff for Use
            at Trial
            Ex. 1:
607‐1                                       2.10.17                                   Sealed
            Ex. 2:
607‐2                                         2.10.17                                 Sealed

            Ex. 3:
607‐3                                         2.10.17                                 Sealed


            Reply to Response to Motion
            in Limine to Exclude in Toto
 631        Certain Depositions               2.17.17                                Redacted
            Designated by Plaintiff for Use
            at Trial
            Declaration of Laura
            Menninger in Support re: 567
            Motion in Limine to Exclude in
 632                                          2.17.17                                Redacted
            Toto Certain Depositions
            Designated by Plaintiff for Use
            at Trial
            Ex. F:
632‐1                                         2.17.17                                 Sealed
                                                   638, 638‐
                                                    1, 653,
         Plaintiff's Motion to Compel Work
                                                   654, 654‐     Sealed
 637     Product and Attorney Client       2.22.17                         4.17.17   Redacted
                                                    1, 697,      Opinion
         Communications with Barden
                                                   698, 698‐
                                                    1, 754




                                                         78
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 80 of 91
                                     LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                     SEALED
  #                                        FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Meredith
         Schultz In Support of Plaintiff's
 638     Motion to Compel Work             2.22.17                               Redacted
         Product and Attorney Client
         Communications with Barden
         Exhibit 1:
638‐1                                                                             Sealed

         Exhibit 2:                                                               Sealed
638‐2                                      2.22.17
         Exhibit 3:
638‐3                                      2.22.17                                Sealed

         Exhibit 4:
                                                                                  Sealed
638‐4                                      2.22.17                                           Redacted

         Exhibit 5:
638‐5                                      2.22.17                                Sealed

         Defendant's Response In
         Opposition to Plaintiff's
 653     Motion to Compel Work             3.2.17                                Redacted
         Product and Attorney Client
         Communications with Barden

         Declaration of Laura
         Menninger In Support of
         Defendant's Response In
 654     Opposition to Plaintiff's         3.2.17                                Redacted
         Motion to Compel Work
         Product and Attorney Client
         Communications with Barden
         Exhibit A:
654‐1                                      3.2.17                                Redacted

         Plaintiff's Reply In Support of
         Plaintiff's Motion to Compel
 697     Work Product and Attorney         3.7.17                                Redacted
         Client Communications with
         Barden




                                                      79
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 81 of 91
                                          LIST OF DECIDED MOTIONS
                                      Giuffre v. Maxwell, 15‐cv‐07433
                             Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                           DATE      RELATED RESOLVED RESOLVED                 PREVIOUSLY
                          MOTION                                                          SEALED
  #                                              FILED     DOCKET # DOCKET #  DATE                    UNSEALED

             Declaration of Meredith
             Schultz In Support of Plaintiff's
             Reply to Motion to Compel
 698                                             3.7.17                                   Redacted
             Work Product and Attorney
             Client Communications with
             Barden
             Exhibit 1:                                                                    Sealed
698‐1:2                                          3.7.17
             Exhibit 2:
                                                                                           Sealed
698‐1                                            3.7.17

             Defendant's Sur‐Reply to
             Plaintiff's Motion to Compel
 754         Work Product and Attorney           3.17.17                                  Redacted
             Client Communications with
             Barden
                                                          641, 641‐
                                                           1, 655,
                                                          656, 656‐
                         Motion for                        1, 700,
 640                                             2.22.17              Hearing   3.23.17   Redacted
          Protective Order                                701, 701‐
                                                           1, 707,
                                                          709, 714,
                                                         715, 715‐1
             Declaration of Stanley
             Pottinger In Support of
 641                                             2.22.17                                  Redacted
                       Motion for
             Protective Order
             Exhibits 1:
641‐1                                            2.22.17                                   Sealed

             Exhibit 2:
641‐2                                            2.22.17                                   Sealed


             Defendant's Motion to Compel
             Non‐Party Witness to Produce
             Documents, Respond to
 655                                             3.2.17                                   Redacted
             Deposition Questions, and
             Response to Motion for
             Protective Order




                                                            80
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 82 of 91
                                     LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE     RELATED RESOLVED RESOLVED               PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED    DOCKET # DOCKET #  DATE                  UNSEALED

         Declaration of Laura
         Menninger In Support of
         Defendant's Motion to Compel
         Non‐Party Witness to Produce
 656                                     3.2.17                                Redacted
         Documents, Respond to
         Deposition Questions, and
         Response to Motion for
         Protective Order
         Exhibit A:
656‐1                                    3.2.17                                 Sealed



         Exhibit B:
656‐2                                    3.2.17                                 Sealed



         Exhibit C:
656‐3                                    3.2.17                                 Sealed



         Exhibit D:
656‐4                                    3.2.17                                 Sealed



         Exhibit E:
656‐5                                    3.2.17                                 Sealed


         Exhibit F:
656‐6                                    3.2.17                                 Sealed

         Exhibit G:
656‐7                                    3.2.17                                 Sealed


         Exhibit H:
656‐8                                    3.2.17                                 Sealed

         Exhibit I:
656‐9                                    3.2.17                                 Sealed

                          Reply In
 700     Support of Her Motion for      3.15.17                     Stricken   Redacted
         Protective Order


                                                   81
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 83 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED              PREVIOUSLY
                      MOTION                                                   SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE                 UNSEALED

         Declaration of Stanley
         Pottinger In Support of
 701                 Reply In Support of 3.15.17                               Redacted
         Her Motion for Protective
         Order
         Exhibit 1:
701‐1                                                                           Sealed

         Exhibit 2:
701‐2                                                                           Sealed


         Refiled S                Reply
 707     In Support of Her Motion for   3.13.17                                Redacted
         Protective Order
         Refiled w/ Additional
         Redaction
 709                                    3.13.17                                Redacted
         Reply In Support of Her Motion
         for Protective Order
         Defendant's Reply In Support
         of Defendant's Motion to
         Compel Non‐Party Witness to
 714     Produce Documents, Respond 3.14.17                                    Redacted
         to Deposition Questions, and
         Response to Motion for
         Protective Order
         Declaration of Laura
         Menninger In Support of
         Defendant's Reply to Motion
         to Compel Non‐Party Witness
 715                                    3.14.17                                Redacted
         to Produce Documents,
         Respond to Deposition
         Questions, and Response to
         Motion for Protective Order
         Exhibits J:
715‐1                                   3.14.17                                 Sealed

         Exhibit K:
715‐2                                   3.14.17                                 Sealed




                                                    82
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 84 of 91
                                     LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                     DATE     RELATED RESOLVED RESOLVED                  PREVIOUSLY
                         MOTION                                                     SEALED
  #                                        FILED    DOCKET # DOCKET #  DATE                     UNSEALED

         Defendant's Motion to Compel
         Non‐Party Witness to Produce               656, 656‐
         Documents, Respond to                       1, 700,
 655                                       3.2.17               Hearing   3.23.17   Redacted
         Deposition Questions, and                  701, 707,
         Response to Motion for Protective            709,
         Order
            Declaration of Laura
            Menninger In Support of
            Defendant's Motion to Compel
            Non‐Party Witness to Produce
 656                                       3.2.17                                   Redacted
            Documents, Respond to
            Deposition Questions, and
            Response to Motion for
            Protective Order
            Exhibit A:
656‐1                                      3.2.17                                    Sealed



            Exhibit B:
656‐2                                      3.2.17                                    Sealed



            Exhibit C:
656‐3                                      3.2.17                                    Sealed



            Exhibit D:
656‐4                                      3.2.17                                    Sealed



            Exhibit E:
656‐5                                      3.2.17                                    Sealed


            Exhibit F:
656‐6                                      3.2.17                                    Sealed

            Exhibit G:
656‐7                                      3.2.17                                    Sealed


            Exhibit H:
656‐8                                      3.2.17                                    Sealed




                                                     83
          Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 85 of 91
                                  LIST OF DECIDED MOTIONS
                                  Giuffre v. Maxwell, 15‐cv‐07433
                         Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                      MOTION                                                    SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE                  UNSEALED

         Exhibit I:
656‐9                                    3.2.17                                  Sealed

                           Reply In
 700     Support of Her Motion for       3.15.17                     Stricken   Redacted
         Protective Order
         Declaration of Stanley
         Pottinger In Support of
 701                 Reply In Support of 3.15.17                                Redacted
         Her Motion for Protective
         Order
         Exhibit 1:
701‐1                                                                            Sealed

         Exhibit 2:
701‐2                                                                            Sealed


         Refiled w/ Additional
         Redaction
 709                                    3.13.17                                 Redacted
         Reply In Support of Her Motion
         for Protective Order
         Defendant's Reply In Support
         of Defendant's Motion to
         Compel Non‐Party Witness to
 714     Produce Documents, Respond 3.14.17                                     Redacted
         to Deposition Questions, and
         Response to Motion for
         Protective Order
         Declaration of Laura
         Menninger In Support of
         Defendant's Reply to Motion
         to Compel Non‐Party Witness
 715                                    3.14.17                                 Redacted
         to Produce Documents,
         Respond to Deposition
         Questions, and Response to
         Motion for Protective Order
         Exhibits J:
715‐1                                   3.14.17                                  Sealed

         Exhibit K:
715‐2                                   3.14.17                                  Sealed




                                                    84
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 86 of 91
                                        LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                       DATE     RELATED RESOLVED RESOLVED                 PREVIOUSLY
                         MOTION                                                      SEALED
  #                                          FILED    DOCKET # DOCKET #  DATE                    UNSEALED

                  Motion to Quash                      712, 713,   Minute
 657                                        3.3.17                          4.7.17   Redacted
                                                      713‐1, 761   Entry
            Plaintiff's Response In
 712        Opposition to Epstein's Motion 3.14.17                                   Redacted
            to Quash Trial Subpoena

            Declaration of Sigrid McCawley
            In Support of Plaintiff's
 713        Response In Opposition to      3.14.17                                   Redacted
            Epstein's Motion to Quash
            Trial Subpoena
            Exhibit 1:
713:1                                       3.14.17                                   Sealed

713‐2       Exhibit 2:                      3.14.17                                   Sealed

                      Reply In Support of
 761                  Motion to Quash       3.21.17
            Trial Subpoena


         Plaintiff's Second Motion to
 659                                        3.3.17 660, 660‐1       854     4.3.17   Redacted
         Compel




            Declaration of Sigrid McCawley
 660        In Support of Plaintiff's Second 3.3.17                                  Redacted
            Motion to Compel




            Exhibit 1:
660‐1                                       3.3.17                                    Sealed




            Exhibit 2:
660‐2                                       3.3.17                                    Sealed




                                                        85
            Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 87 of 91
                                      LIST OF DECIDED MOTIONS
                                    Giuffre v. Maxwell, 15‐cv‐07433
                           Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                        DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                        MOTION                                                      SEALED
  #                                           FILED     DOCKET # DOCKET #  DATE               UNSEALED



           Exhibit 3:
 660‐3                                       3.3.17                                 Sealed




 660‐4     Exhibit 4:                        3.3.17                                 Sealed




  711 Plaintiff's Notice of Supplemental                752, 753,
                                             3.14.17                765   3.22.17
Stricken Authority                                       753‐1
             Defendant's Motion to Strike
  752        Plaintiff's Notice of           3.17.17
             Supplemental Authority
             Declaration of Laura
             Menninger In Support of
  753        Defendant's Motion to Strike    3.17.17
             Plaintiff's Notice of
             Supplemental Authority
 753‐1       Exhibit A                       3.17.17
         Plaintiff's Notice of Intent to
                                                        725, 763,
  721 Request Redaction of February 16,      3.15.17                892   5.3.17
                                                          810
         2017 Hearing Transcript
             Exhibit 1: 2.16.17 hearing
 721‐1                                       3.15.17                                Sealed
             transcript
           Cernovich Brief In Opposition
           to Plaintiff's Notice of Intent to
  725                                         3.17.17
           Request Redaction of February
           16, 2017 Hearing Transcript

           Plaintiff's Motion to Strike
           Cernovich Brief In Opposition
  763      to Plaintiff's Notice of Intent to 3.21.17               892   5.3.17
           Request Redaction of February
           16, 2017 Hearing Transcript




                                                         86
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 88 of 91
                                         LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                         DATE      RELATED RESOLVED RESOLVED               PREVIOUSLY
                      MOTION                                                          SEALED
  #                                            FILED     DOCKET # DOCKET #  DATE                  UNSEALED

            Cernovich Memorandum of
            Law In Opposition to Plaintiff's
            Motion to Strike Cernovich
 810        Brief In Opposition to Plaintiff's 3.29.17
            Notice of Intent to Request
            Redaction of February 16,
            2017 Hearing Transcript
         Plaintiff's Letter Motion to Seal
 793     Portions of February 16, 2017         3.27.17   811, 829     892   5.3.17
         Hearing Transcript
             Cernovich Letter Response in
             Opposition to Plaintiff's
 811         Motion to Seal Portions of        3.29.17
             February 16, 2017 Hearing
             Transcript
             Defendant's Letter Response
             to Plaintiff's Letter Motion to
 829                                           4.3.17
             Seal Portions of February 16,
             2017 Hearing Transcript
         Defendant's Motion Requesting                    841, 842,
 804     Rulings on Her Outstanding            3.28.17     842‐1,     837   4.7.17
         Motions                                         844, 844‐1
             Defendant's Reply In Support
             of Defendant's Motion
 841                                           4.11.17                                Redacted
             Requesting Rulings on Her
             Outstanding Motions
             Declaration of Laura
             Menninger In Support of
             Defendant's Reply In Support
 842                                           4.11.17                                Redacted
             of Defendant's Motion
             Requesting Rulings on Her
             Outstanding Motions
             Exhibit A:
842‐1                                          4.11.17                                 Sealed

      Defendant's Motion for
      Reconsideration of Order
 844 Regarding Defendant's Motion       4.11.17                       853   4.12.17   Redacted
      Requesting Ruling on her
      Outstanding Motions
         Exhibit A: 8.30.16 Judge Sweet
844‐1                                   4.11.17                                        Sealed
         Opinion




                                                           87
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 89 of 91
                                      LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED                   PREVIOUSLY
                         MOTION                                                        SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                      UNSEALED

            Exhibit B: 8.3.16 Judge Sweet
844‐2                                       4.11.17                                     Sealed
            Opinion
         Defendant's Motion to Appoint              846, 846‐
 845     Special Master to Preside Over     4.11.17 1, 856,        869      4.26.17    Redacted
         Third Deposition of Defendant                863
            Declaration of Laura
            Menninger In Support of
 846        Defendant's Motion to Appoint 4.11.17                                      Redacted
            Special Master to Preside Over
            Third Deposition of Defendant
            Exhibit A:
846‐1                                       4.11.17                                     Sealed

            Plaintiff's Response In
            Opposition to Defendant's
 856        Motion to Appoint Special      4.18.17                                     Redacted
            Master to Preside Over Third
            Deposition of Defendant
            Defendant's Reply In Support
            of Defendant's Motion to
 863        Appoint Special Master to      4.20.17                                     Redacted
            Preside Over Third Deposition
            of Defendant
         Epstein Motion to Intervene and                          Sealed
 924                                       10.3.17      928                 11.14.17
         Modify the Protective Order                              Opinion
            Plaintiff's Response In
            Opposition to Epstein Motion
 928                                      10.19.17                                     Redacted
            to Intervene and Modify the
            Protective Order
                                                      936, 941,
         Miami Herald Motion to Intervene             944, 945,
 935                                      4.9.18                   953      8.27.18
         and Unseal                                   946, 947,
                                                       947‐1
            Miami Herald Memorandum of
            Law In Support of Miami
 936                                   4.9.18
            Herald Motion to Intervene
            and Unseal
            Cernovich Memorandum of
            Law In Support of Miami
 941                                   4.20.18
            Herald Motion to Intervene
            and Unseal




                                                       88
             Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 90 of 91
                                     LIST OF DECIDED MOTIONS
                                     Giuffre v. Maxwell, 15‐cv‐07433
                            Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                      DATE      RELATED RESOLVED RESOLVED                  PREVIOUSLY
                      MOTION                                                        SEALED
  #                                         FILED     DOCKET # DOCKET #  DATE                     UNSEALED

             Defendant's Response In
             Opposition to Miami Herald
 944                                       4.27.18
             Motion to Intervene and
             Unseal
             Plaintiff's Response to Miami
 945         Herald Motion to Intervene    4.27.18
             and Unseal
             Miami Herald's Reply In
             Support of Miami Herald
 946                                       5.4.18
             Motion to Intervene and
             Unseal
             Dershowitz Letter Response to
 947         Miami Herald Motion to        5.8.18                                   Redacted
             Intervene and Unseal

             Exhibit A: 6.21.17 ltr to
             Honorable Robert W. Sweet
                                                                                    Redacted
                                                                                    letter and
947‐1                                       5.8.18
                                                                                     Exs. 1‐6
                                                                                      sealed




                                                    958, 958‐
                                                                 967
          Defendant's Motion for and Order           1, 961,
 957                                        12.4.18             Sealed    2.26.19   Redacted
          to Show Cause re Protective Order         962, 963,
                                                                Opinion
                                                     963‐1
             Declaration of Ty Gee In
             Support of Defendant's Motion
 958                                       12.4.18
             for and Order to Show Cause
             re Protective Order
958‐1:4      Exhibits A‐D                  12.4.18
             Plaintiff's Response In
             Opposition to Defendant's
 961                                      12.12.18
             Motion for and Order to Show
             Cause re Protective Order
             Defendant's Reply In Support
             of Defendant's Motion for and
 962                                       12.18.18
             Order to Show Cause re
             Protective Order


                                                       89
         Case 1:15-cv-07433-LAP Document 1049 Filed 04/14/20 Page 91 of 91
                                  LIST OF DECIDED MOTIONS
                                Giuffre v. Maxwell, 15‐cv‐07433
                       Pursuant to Order of October 28, 2019, Paragraph 1
DOCKET                                   DATE      RELATED RESOLVED RESOLVED            PREVIOUSLY
                  MOTION                                                       SEALED
  #                                      FILED     DOCKET # DOCKET #  DATE               UNSEALED

         Declaration of Ty Gee In
         Support of Defendant's Reply
 963     to Motion for and Order to     12.18.18
         Show Cause re Protective
         Order
963‐1    Exhibit E                      12.18.18




                                                    90
